ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGALITY OF THE THREAT OR USE
OF NUCLEAR WEAPONS

ADVISORY OPINION OF 8 JULY 1996

1996

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

LICEITE DE LA MENACE OU DE L’EMPLOI
D’ARMES NUCLEAIRES

AVIS CONSULTATIF DU 8 JUILLET 1996
Official citation:

Legality of the Threat or Use of Nuclear Weapons,
Advisory Opinion, I.C.J. Reports 1996, p. 226

Mode officiel de citation:

Licéité de la menace ou de l'emploi d'armes nucléaires,
avis consultatif, CILJ. Recueil 1996, p. 226

 

Sales number
ISSN 0074-4441 N° de vente: 679

ISBN 92-1-070743-5

 

 

 
226

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1996

8 juillet 1996

LICÉITÉ DE LA MENACE OU DE L'EMPLOI
D’ARMES NUCLÉAIRES

Compétence de la Cour pour donner l'avis consultatif demandé — Article 65,
paragraphe 1, du Statut — Organe autorisé à solliciter un avis — Article 96,
paragraphes I et 2, de la Charte — Activités de l’Assemblée générale
« Question juridique » — Aspects politiques de la question posée — Mobiles qui
auraient inspiré la requête et implications politiques que pourrait avoir l'avis.

 

Pouvoir discrétionnaire de la Cour de décider si elle doit donner un avis —
Article 65, paragraphe 1, du Statut — Raisons décisives — Question floue et
abstraite — Fins auxquelles l'avis est demandé — Effets possibles de l'avis sur
des négociations en cours — Devoir de la Cour de ne pas légiférer.

Libellé de la question posée — Versions française et anglaise — Objectif clair
— Charge de la preuve.

Droit applicable — Pacte international relatif aux droits civils et politiques
— Privation arbitraire de la vie — Convention pour la prévention et la répres-
sion du crime de génocide — Intentionnalité envers un groupe comme tel —
Normes en vigueur en matière de sauvegarde et de protection de l'environnement
— Considérations écologiques en tant qu'élément à prendre en compte dans la
mise en œuvre du droit applicable dans les conflits armés — Application du droit
le plus directement pertinent: droit de la Charte et droit applicable dans les
conflits armés.

Caractéristiques propres aux armes nucléaires.

Dispositions de la Charte ayant trait à la menace ou à l'emploi de la force —
Article 2, paragraphe 4 — La Charte n'interdit ni ne permet expressément
l'emploi d'aucune arme particulière — Article 51 — Conditions de nécessité et
de proportionnalité — Les notions de «menace » et d’« emploi» de la force vont
de pair — Possession d'armes nucléaires, dissuasion et menace.

Règles spécifiques régissant la licéité ou Villicéité du recours aux armes
nucléaires en tant que telles — Absence de prescription spécifique autorisant la
menace ou l'emploi d'armes nucléaires — Illicéité per se: droit conventionnel —
Instruments interdisant l'emploi d'armes empoisonnées — Instruments prohi-
bant expressément l'emploi de certaines armes de destruction massive — Traités
conclus en vue de limiter l'acquisition, la fabrication et la possession d'armes
nucléaires, le déploiement d'armes nucléaires et les essais nucléaires — Traité
de Tlatelolco — Traité de Rarotonga — Déclarations faites par les Etats dotés

 

4

1996
8 juillet
Rôle général
n° 95
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 227

d'armes nucléaires à l’occasion de la prorogation du traité de non-prolifération
— Absence d'interdiction conventionnelle complète et universelle d'emploi ou de
menace d'emploi des armes nucléaires en tant que telles — Illicéité per se: droit
coutumier — Pratique constante de non-utilisation des armes nucléaires — Poli-
tique de dissuasion — Résolutions de l’Assemblée générale affirmant l'illicéité
des armes nucléaires — Tensions subsistant entre une opinio Juris naissante et .
une adhésion encore forte à la pratique de la dissuasion.

Principes et règles du droit international humanitaire — Interdiction des
méthodes et moyens de guerre ne permettant pas de distinguer entre cibles
civiles et cibles militaires ou ayant pour effet de causer aux combattants des
souffrances inutiles — Clause de Martens — Principe de neutralité — Applica-
bilité de ces principes et règles aux armes nucléaires — Conséquences.

Droit d'un Etat à la survie et droit de recourir à la légitime défense — Poli-
tique de dissuasion — Réserves à des engagements pris par certains Etats dotés
d'armes nucléaires de ne pas recourir à ces armes.

Etat actuel du droit international et éléments de fait à la disposition de la
Cour — Emploi d'armes nucléaires dans une circonstance extrême de légitime
défense dans laquelle la survie même d’un Etat serait en cause.

Article VI du traité de non-prolifération — Obligation de négocier de bonne
foi et de parvenir au désarmement nucléaire dans tous ses aspects.

 

AVIS CONSULTATIF

Présents: M. Bepsaoui, Président; M. ScHweseL, Vice-Président; MM. Opa,
GUILLAUME, SHAHABUDDEEN, WEERAMANTRY, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, FERRARI BRAVO,
M™* Hicatns, juges; M. VALENCIA-OsPINA, Greffier.

Sur la licéité de la menace ou de l’emploi d’armes nucléaires,
La Cour,

ainsi composée,

donne l'avis consultatif suivant:

1. La question sur laquelle un avis consultatif est demandé à la Cour est
énoncée dans la résolution 49/75 K que l’Assemblée générale des Nations Unies
(ci-après dénommée l’«Assemblée générale») a adoptée le 15 décembre 1994.
Par une lettre en date du 19 décembre 1994, reçue au Greffe par télécopie le
20 décembre 1994 et dont l’original a été enregistré le 6 janvier 1995, le Secré-
taire général de l'Organisation des Nations Unies a officiellement communiqué
au Greffier la décision prise par l’Assemblée générale de soumettre cette ques-
tion à la Cour pour avis consultatif. La résolution 49/75 K, dont le texte anglais
était joint à cette lettre, se lit comme suit:

«L'Assemblée générale,

Considérant que l’existence des armes nucléaires et la poursuite de leur
mise au point font courir de graves dangers à l’humanité,

Sachant que les Etats ont en vertu de la Charte des Nations Unies l’obli-

5
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 228

gation de s’abstenir de recourir à la menace ou à l’emploi de la force contre
Pintégrité territoriale ou l’indépendance politique de tout Etat,

Rappelant ses résolutions 1653 (XVI) du 24 novembre 1961, 33/71 B du
14 décembre 1978, 34/83 G du 11 décembre 1979, 35/152 D du 12 dé-
cembre 1980, 36/92 I du 9 décembre 1981, 45/59 B du 4 décembre 1990 et
46/37 D du 6 décembre 1991, dans lesquelles elle a déclaré que l’emploi
d’armes nucléaires constituerait une violation de la Charte et un crime
contre ’humanité,

Se félicitant des progrès accomplis en ce qui concerne l’interdiction et
l'élimination des armes de destruction massive, notamment la conclusion
de la convention sur l’interdiction de la mise au point, de la fabrication et
du stockage des armes bactériologiques (biologiques) ou à toxines et sur
leur destruction’ et de la convention sur l’interdiction de la mise au point,
de la fabrication, du stockage et de l’utilisation d’armes chimiques et sur
leur destruction ?,

Convaincue que l'élimination complète des armes nucléaires est la seule
garantie contre la menace d’une guerre nucléaire,

Notant l'inquiétude exprimée lors de la quatrième conférence des parties
chargée de l’examen du traité sur la non-prolifération des armes nucléaires
devant le peu de progrès accomplis vers l’élimination complète des armes
nucléaires dans les meilleurs délais,

Rappelant que, convaincue qu’il faut renforcer la primauté du droit
dans les relations internationales, elle a déclaré la période 1990-1999
Décennie des Nations Unies pour le droit international”,

Notant qu’elle peut, en vertu du paragraphe 1 de l’article 96 de la
Charte, demander à la Cour internationale de Justice un avis consultatif
sur toute question juridique,

Rappelant que, dans son rapport intitulé «Un agenda pour la paix», le
Secrétaire général a recommandé aux organes des Nations Unies qui sont
autorisés à demander des avis consultatifs à la Cour internationale de Jus-
tice de s'adresser plus souvent à la Cour pour obtenir d’elle de tels avis,

Se félicitant de la résolution 46/40 de l’Assemblée de l'Organisation
mondiale de la Santé, en date du 14 mai 1993, dans laquelle l'Organisation
demande à la Cour internationale de Justice de donner un avis consultatif
sur la question de savoir si l’utilisation d’armes nucléaires par un Etat au
cours d’une guerre ou d’un autre conflit armé constituerait une violation
de ses obligations au regard du droit international, y compris la Constitu-
tion de Organisation mondiale de la Santé,

Décide, conformément au paragraphe 1 de l’article 96 de la Charte des
Nations Unies, de demander a la Cour internationale de Justice de rendre
dans les meilleurs délais un avis consultatif sur la question suivante:
«Est-il permis en droit international de recourir à la menace ou à l’emploi
d’armes nucléaires en toute circonstance?»

' Résolution 2826 (XXVI), annexe.

2 Voir Documents officiels de l’Assemblée générale, quarante-septiéme session,
supplément n° 27 (A/47/27), appendice I.

3 Résolution 44/23.

4 A/47/277-S/24111.»
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 229

2. Conformément à l’article 65, paragraphe 2, du Statut, le Secrétaire géné-
ral de l'Organisation des Nations Unies a communiqué à la Cour un dossier
contenant des documents pouvant servir à élucider la question.

3. Par des lettres en date du 21 décembre 1994, le Greffier a notifié la requête
pour avis consultatif à tous les Etats admis à ester devant la Cour, conformé-
ment à l’article 66, paragraphe 1, du Statut,

4. Par une ordonnance en date du 1° février 1995, la Cour a décidé que les
Etats admis à ester devant elle et l'Organisation des Nations Unies étaient sus-
ceptibles de fournir des renseignements sur la question, conformément à Par-
ticle 66, paragraphe 2, du Statut. Par la même ordonnance, la Cour a fixé,
respectivement, au 20 juin 1995 la date d’expiration du délai dans lequel des
exposés écrits pourraient lui être présentés sur cette question et au 20 septembre
1995 la date d'expiration du délai dans iequel les Etats ou organisations ayant
présenté un exposé écrit pourraient présenter des observations écrites sur les
autres exposés écrits conformément à [article 66, paragraphe 4, du Statut.
Dans ladite ordonnance, il était notamment fait état de ce que l’Assemblée
sénérale avait demandé que l'avis consultatif de la Cour soit rendu «dans les
meilleurs délais» ; il y était par ailleurs fait référence aux délais de procédure
déja fixes aux fins de la demande d’avis consultatif antérieurement soumise à la
Cour par l'Organisation mondiale de la Santé sur la question de la Licéité de
l'utilisation des armes nucléaires par un Etat dans un conflit armé.

Le 8 février 1995, le Greffier a adressé aux Etats admis à ester devant la Cour
et à Organisation des Nations Unies la communication spéciale et directe pré-
vue à l’article 66, paragraphe 2, du Statut.

5. Des exposes écrits ont été déposés par les Etats suivants: Allemagne, Bos-
nie-Herzégovine, Burundi, Egypte, Equateur, Etats-Unis d'Amérique, Fédéra-
tion de Russie, Finlande, France, Iles Marshall, Iles Salomon, Inde, Répu-
blique islamique d’Iran, Irlande, Italie, Japon, Lesotho, Malaisie, Mexique,
Nauru, Nouvelle-Zélande, Pays-Bas, Qatar, République populaire démocratique
de Corée, Royaume-Uni de Grande-Bretagne et d'Irlande du Nord, Saint-Marin,
Samoa et Suède. Par ailleurs, des observations écrites sur ces exposés écrits ont
été présentées par les Etats suivants: Egypte, Iles Salomon et Nauru. Dès récep-
tion de ces exposés et de ces observations, le Greffier en a transmis le texte à
tous les Etats ayant pris part a la procédure écrite.

6. La Cour a décidé de temir, à compter du 30 octobre 1995, des audiences
publiques au cours desquelles des exposés oraux pourraient être faits devant
elle par tout Etat et toute organisation ayant été jugés susceptibles de fournir
des renseignements sur la question à elle soumise. Par des lettres en date du
23 juin 1995, le Greffier a prié les Etats admis à ester devant la Cour et l’Orga-
nisation des Nations Unies de lui faire savoir s’ils avaient l’intention de parti-
ciper à la procédure orale; il était indiqué, dans ces lettres, que la Cour avait
décidé d’entendre au cours d’une seule série d’audiences publiques les exposés
oraux relatifs à la demande d’avis consultatif de l’Assemblée générale et ceux
concernant la demande d’avis consultatif susmentionnée dont la Cour avait été
saisie par l’Organisation mondiale de la Santé, étant entendu que l’Organisa-
tion des Nations Unies ne serait habilitée à prendre la parole qu’à propos de la
demande soumise par l’Assemblée générale; et il y était par ailleurs précisé que
les participants à la procédure orale n’ayant pas pris part à la procédure écrite
se verraient communiquer le texte des exposés et observations produits dans le
cadre de cette dernière procédure.

7. Par une lettre en date du 20 octobre 1995, la République de Nauru a
demandé à la Cour l’autorisation de retirer les observations écrites qui avaient

7
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 230

été présentées en son nom dans un document intitulé «Réponse aux conclu-
sions des autres Etats». La Cour a accédé à cette demande et, par des lettres en
date du 30 octobre 1995, le Greffier adjoint en a informé les Etats qui avaient
reçu communication de ce document, en précisant que ledit document ne faisait
en conséquence pas partie du dossier dont la Cour était saisie.

8. Conformément à l’article 106 du Règlement, la Cour a décidé de rendre
accessible au public le texte des exposés écrits et des observations. écrites à la
date d'ouverture de la procédure orale.

9. Au cours d’audiences publiques tenues du 30 octobre 1995 au 15 no-
vembre 1995, la Cour a entendu en leurs exposés oraux et dans l’ordre sui-
vant:

pour le Commonwealth M. Gavan Griffith, Q.C., Solicitor-General
d'Australie : d'Australie, conseil,
l'honorable Gareth Evans, Q.C., sénateur, mi-
nistre des affaires étrangères, conseil;

pour la République arabe M. Georges Abi-Saab, professeur de droit inter-
d'Egypte: national à l’Institut universitaire de hautes
études internationales de Genève, membre de

l'Institut de droit international;

pour la République française: M. Marc Perrin de Brichambaut, directeur des
affaires juridiques au ministère des affaires
étrangères,
M. Alain Pellet, professeur de droit internatio-
nal à l’Université de Paris X et à l’Institut
d’études politiques de Paris;

pour la République fédérale M. Hartmut Hillgenberg, directeur général des
d'Allemagne : affaires juridiques du ministère des affaires
étrangères ;

pour l'Indonésie : S. Exc. M. Johannes Berchmans Soedarmanto
Kadarisman, ambassadeur d’Indonésie aux
Pays-Bas;

pour le Mexique: S. Exc. M. Sergio Gonzalez Galvez, ambas-
sadeur, ministre adjoint des affaires étran-
géres ;

pour la République islamique S. Exc. M. Mohammad J. Zarif, ministre adjoint
d'Iran : aux affaires juridiques et internationales, mi-
nistère des affaires étrangères ;

pour l'Italie : M. Umberto Leanza, professeur de droit inter-
national à la faculté de droit de l'Université
de Rome «Tor Vergata», chef du service du
contentieux diplomatique du ministère des
affaires étrangères ;

pour le Japon: S. Exc. M. Takekazu Kawamura, ambassadeur,
directeur général au contrôle des armements
et aux affaires scientifiques, ministère des
affaires étrangères,
M. Takashi Hiraoka, maire d’Hiroshima,
M. Iccho Itoh, maire de Nagasaki;
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 231

pour la Malaisie :

pour la Nouvelle-Zélande :

pour les Philippines:

pour Qatar:

pour la Fédération
de Russie:

pour Saint-Marin:

pour le Samoa:

pour les Iles Marshall:

pour les Iles Salomon:

S. Exc. M. Tan Sri Razali Ismail, ambassadeur,
représentant permanent de la Malaisie auprès
de l'Organisation des Nations Unies,

Dato’ Mohtar Abdullah, Attorney-General;

Phonorable Paul East, Q.C., Attorney-General
de Nouvelle-Zélande,

M. Allan Bracegirdle, directeur adjoint de la
division juridique du ministére des affaires
étrangéres et du commerce extérieur de Nou-
velle-Zélande;

S. Exc. M. Rodolfo S. Sanchez, ambassadeur
des Philippines aux Pays-Bas,

M. Merlin M. Magallona, professeur, doyen de la
faculté de droit de l’Université des Philippines;

S. Exc. M. Najeeb ibn Mohammed Al-Nauimi,
ministre de la justice;

M. A. G. Khodakov, directeur du service juri-
dique du ministère des affaires étrangères ;

M* Federica Bigi, conseiller d’ambassade,
fonctionnaire en charge de la direction poli-
tique au ministère des affaires étrangères;

S. Exc. M. Neroni Slade, ambassadeur, repré-
sentant permanent du Samoa auprés de
l’Organisation des Nations Unies,

M'E Laurence Boisson de Chazournes, chargée
@enseignement à l’Institut universitaire de
hautes études internationales de Genève,

M. Roger S. Clark, professeur à la faculté de
droit de l’Université Rutgers, Camden, New
Jersey;

Phonorable Theodore G. Kronmiller, conseiller
juridique de l’ambassade des Iles Marshall
aux Etats-Unis d'Amérique,

M°° Lijon Eknilang, membre du conseil, gou-
vernement local de l’atoll de Rongelap;

S. Exc. l’honorable Victor Ngele, ministre de la
police et de la sécurité nationale,

M. Jean Salmon, professeur de droit a l’Univer-
sité libre de Bruxelles,

M. Eric David, professeur de droit a l’Univer-
sité libre de Bruxelles,

M. Philippe Sands, chargé de cours a la School
of Oriental and African Studies de l’Univer-
sité de Londres et directeur juridique de la
Foundation for International Environmental
Law and Development,

M. James Crawford, professeur de droit inter-
national, titulaire de la chaire Whewell à -
l'Université de Cambridge ;
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 232

pour le Costa Rica: M. Carlos Vargas-Pizarro, conseiller juridique
et envoyé spécial du Gouvernement du Costa
Rica;
pour le Royaume-Uni de
Grande-Bretagne et le trés honorable sir Nicholas Lyell, Q.C., M.P.,
d'Irlande du Nord: Attorney-General;
pour les Etats-Unis M. Conrad K. Harper, conseiller juridique du
d'Amérique : département d'Etat,

M. Michael J. Matheson, conseiller juridique
adjoint principal du département d'Etat,
M. John H. McNeill, conseiller juridique adjoint
principal du département de la défense;
pour le Zimbabwe : M. Jonathan Wutawunashe, chargé d’affaires
a.i. de l’ambassade du Zimbabwe aux Pays-
Bas.

Des membres de la Cour ont posé des questions a certains participants a
la procédure orale et ceux-ci y ont répondu par écrit, ainsi qu’ils en avaient
été priés, dans les délais prévus à cet effet; la Cour ayant décidé que les autres
participants pourraient également répondre à ces questions dans les mêmes
conditions, plusieurs d’entre eux l’ont fait. D’autres questions posées par des
membres de la Cour ont été adressées, plus généralement, à tout participant
à la procédure orale; plusieurs d’entre eux y ont répondu par écrit, ainsi qu’ils
en avaient été priés, dans les délais prévus à cet effet.

10. La Cour examinera en premier lieu la question de savoir si elle a
compétence pour donner une réponse à la demande d’avis consultatif
dont l’a saisie l’Assemblée générale et, dans l’affirmative, s’il existerait
des raisons pour elle de refuser d'exercer une telle compétence.

La Cour tire sa compétence pour donner des avis consultatifs de l’ar-
ticle 65, paragraphe 1, de son Statut. Aux termes de cette disposition, la
Cour

«peut donner un avis consultatif sur toute question juridique, à la
demande de tout organe ou institution qui aura été autorisé par la
Charte des Nations Unies ou conformément à ses dispositions à
demander cet avis».

11. Pour que la Cour ait compétence aux fins de donner un avis
consultatif, il faut donc tout d’abord que l’organe qui sollicite l’avis soit
«autorisé par la Charte des Nations Unies ou conformément à ses dispo-
sitions à demander cet avis». La Charte, à l’article 96, paragraphe 1, dis-
pose: «L'Assemblée générale ou le Conseil de sécurité peut demander a
la Cour internationale de Justice un avis consultatif sur toute question
juridique. »

Certains Etats qui se sont opposés à ce que la Cour rende un avis en
l'espèce ont soutenu que l’Assemblée générale et le Conseil de sécurité ne

10
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 233

sont pas habilités à demander des avis sur des questions sans rapport
aucun avec leurs travaux. Ils ont donné à entendre que, comme dans le
cas d'organes ou d'institutions agissant en vertu de l’article 96, para-
graphe 2, de la Charte, et nonobstant les différences de rédaction entre
cette disposition et le paragraphe 1 du même article, l’Assemblée générale
et le Conseil de sécurité ne peuvent demander d’avis consultatif sur une
question juridique que si celle-ci se pose dans le cadre de leur activité.

De l'avis de la Cour, peu importe que cette interprétation de l’ar-
ticle 96, paragraphe 1, soit ou non correcte; en l'espèce, l’Assemblée gé-
nérale a compétence en tout état de cause pour saisir la Cour. En effet,
Particle 10 de la Charte a conféré à l’Assemblée générale une compétence
relative à «toutes questions ou affaires» entrant dans le cadre de la
Charte. L'article 11 lui a expressément attribué compétence aux fins
d’«étudier les principes généraux pour le maintien de la paix et de la sécu-
rité internationales, y compris les principes régissant le désarmement et la
réglementation des armements». Enfin, selon l'article 13, l’Assemblée
générale «provoque des études et fait des recommandations en vue ...
[d'encourager le développement progressif du droit international et sa
codification».

12. La question posée a la Cour est pertinente au regard de maints
aspects des activités et préoccupations de l’Assemblée générale, notamment
en ce qui concerne la menace ou l’emploi de la force dans les relations
internationales, le processus de désarmement et le développement progres-
sif du droit international. L’Assemblée générale porte de longue date un
intérêt à ces matières et à leur relation avec les armes nucléaires. Cet intérêt
a trouvé son expression dans les débats annuels de la Première Commis-
sion et les résolutions de l’Assemblée générale sur les armes nucléaires;
dans la tenue par l’Assemblée générale de trois sessions extraordinaires sur
le désarmement (1978, 1982 et 1988) et, depuis 1978, de réunions annuelles
de la commission du désarmement; ainsi que dans la commande d’études
sur les effets de l’emploi d’armes nucléaires. Dans ce contexte, il importe
peu que des activités importantes relatives au désarmement nucléaire,
récentes ou en cours, aient été ou soient menées dans d’autres enceintes.

L'article 96, paragraphe 1, de la Charte ne saurait enfin être interprété
comme limitant la faculté qu’a l’Assemblée générale de demander un avis
aux seules circonstances dans lesquelles elle peut prendre des décisions à
caractère exécutoire. Que les activités de l’Assemblée dans les matières
susmentionnées ne la conduisent à formuler que des recommandations
est dès lors indifférent aux fins d’apprécier si elle avait compétence pour
poser à la Cour la question dont elle l’a saisie.

13. La Cour doit par ailleurs s’assurer que l’avis consultatif demandé
porte bien sur une «question juridique» au sens de son Statut et de la
Charte des Nations Unies.

La Cour a déjà eu l’occasion d’indiquer que les questions

«libellées en termes juridiques et soulfevant] des problèmes de droit
international ... sont, par leur nature même, susceptibles de recevoir

11
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 234

une réponse fondée en droit ... [et] ont en principe un caractère juri-
dique» (Sahara occidental, avis consultatif, C.ILJ. Recueil 1975,
p. 18, par. 15).

La question que l’Assemblée générale a posée à la Cour constitue effec-
tivement une question juridique, car la Cour est priée de se prononcer sur
le point de savoir si la menace ou l’emploi d’armes nucléaires est compa-
tible avec les principes et règles pertinents du droit international. Pour ce
faire, la Cour doit déterminer les principes et régles existants, les inter-
préter et les appliquer à la menace ou à l’emploi d’armes nucléaires,
apportant ainsi à la question posée une réponse fondée en droit.

Que cette question revéte par ailleurs des aspects politiques, comme
c’est, par la nature des choses, le cas de bon nombre de questions qui
viennent a se poser dans la vie internationale, ne suffit pas 4 la priver de
son caractère de «question juridique» et à «enlever à la Cour une com-
pétence qui lui est expressément conférée par son Statut» (Demande de
réformation du jugement n° 158 du Tribunal administratif des Nations
Unies, avis consultatif, C.I.J. Recueil 1973, p. 172, par. 14). Quels que
soient les aspects politiques de la question posée, la Cour ne saurait refu-
ser un caractère juridique à une question qui l'invite à s’acquitter d’une
tâche essentiellement judiciaire, à savoir l'appréciation de la licéité de la
conduite éventuelle d'Etats au regard des obligations que le droit inter-
national leur impose (voir Conditions de l'admission d'un Etat comme
Membre des Nations Unies (article 4 de la Charte), avis consultatif, 1948,
CIJ. Recueil 1947-1948, p. 61-62; Compétence de l'Assemblée générale
pour l'admission d'un Etat aux Nations Unies, avis consultatif, C.IL.J.
Recueil 1950, p. 6-7; Certaines dépenses des Nations Unies (article 17,
paragraphe 2, de la Charte), avis consultatif, C.J. Recueil 1962, p. 155).

Au demeurant, comme la Cour l’a dit dans lavis qu’elle a donné en
1980 au sujet de I’Interprétation de l'accord du 25 mars 1951 entre l'OMS
et l'Egypte:

«En fait, lorsque des considérations politiques jouent un rôle mar-
quant il peut être particulièrement nécessaire à une organisation
internationale d’obtenir un avis consultatif de la Cour sur les prin-
cipes juridiques applicables à la matière en discussion...» (C.LJ.
Recueil 1980, p. 87, par. 33.)

La Cour considère en outre que la nature politique des mobiles qui
auraient inspiré la requête et les implications politiques que pourrait
avoir l’avis donné sont sans pertinence au regard de l’établissement de sa
compétence pour donner un tel avis.

*

14, L’article 65, paragraphe 1, du Statut dispose: «La Cour peut donner
un avis consultatif...» (Les italiques sont de la Cour.) Il ne s’agit pas là
seulement d’une disposition présentant le caractère d’une habilitation.

12
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 235

Comme la Cour l’a souligné à maintes reprises, son Statut lui laisse aussi le
pouvoir discrétionnaire de décider si elle doit ou non donner l’avis consul-
tatif qui lui a été demandé, une fois qu’elle a établi sa compétence pour ce
faire. Dans ce contexte, la Cour a déjà eu l’occasion de noter ce qui suit:

«L’avis est donné par la Cour non aux Etats, mais à l’organe
habilité pour le lui demander; la réponse constitue une participation
de la Cour, elle-même «organe des Nations Unies», à l’action de
l'Organisation et, en principe, elle ne devrait pas être refusée.»
(Interprétation des traités de paix conclus avec la Bulgarie, la Hon-
grie et la Roumanie, première phase, avis consultatif, C.J. Recueil
1950, p. 71; voir aussi Réserves à la convention pour la prévention et
la répression du crime de génocide, avis consultatif, CI.J. Recueil
1951, p. 19; Jugements du Tribunal administratif de l'OIT sur re-
quêtes contre l'Unesco, avis consultatif, C.I.J. Recueil 1956, p. 86;
Certaines dépenses des Nations Unies (article 17, paragraphe 2, de
la Charte), avis consultatif, C.L.J. Recueil 1962, p. 155, et Applicabi-
lité de la section 22 de l’article VI de la convention sur les privilèges
et immunités des Nations Unies, avis consultatif, C.I.J. Recueil 1989,
p. 189.)

La Cour a toujours été consciente de ses responsabilités en tant qu’« or-
gane judiciaire principal des Nations Unies» (Charte, art. 92). Lors de
l'examen de chaque demande, elle garde à l’esprit qu’elle ne devrait pas,
en principe, refuser de donner un avis consultatif. Conformément à sa
jurisprudence constante, seules des «raisons décisives» pourraient l’y
inciter (Jugements du Tribunal administratif de l'OIT sur requêtes contre
l'Unesco, avis consultatif, CI.J. Recueil 1956, p. 86; Certaines dépenses
des Nations Unies {article 17, paragraphe 2, de la Charte), avis consul-
tatif, CIS. Recueil 1962, p. 155; Conséquences juridiques pour les Etats
de la présence continue de l'Afrique du Sud en Namibie ( Sud-Ouest afri-
cain) nonobstant la résolution 276 (1970) du Conseil de sécurité, avis
consultatif, C.I.J. Recueil 1971, p. 27; Demande de réformation du juge-
ment n° 158 du Tribunal administratif des Nations Unies, avis consultatif,
CLJ. Recueil 1973, p. 183; Sahara occidental, avis consultatif, C.IJ.
Recueil 1975, p. 21; et Applicabilité de la section 22 de l'article VI de la
convention sur les privilèges et immunités des Nations Unies, C.I.J.
Recueil 1989, p. 191). Aucun refus, fondé sur le pouvoir discrétionnaire
de la Cour, de donner suite 4 une demande d’avis consultatif n’a été enre-
gistré dans Phistoire de la présente Cour; dans laffaire de la Licéité de
l'utilisation des armes nucléaires par un Etat dans un conflit armé, le refus
de donner à l'Organisation mondiale de la Santé l’avis consultatif sollicité
par elle a été justifié par le défaut de compétence de la Cour en l’espèce.
La Cour permanente de Justice internationale a une seule fois estimé
qu’elle ne pouvait répondre à la question qui lui avait été posée, eu égard
aux circonstances toutes particulières de l’espèce, à savoir, notamment,
que cette quéstion concernait directement un différend déjà né auquel
était partie un Etat qui n’avait pas adhéré au Statut de la Cour perma-

13
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 236

nente, n’était pas membre de la Société des Nations, s’opposait à la pro-
cédure et refusait d’y prendre part de quelque manière que ce soit / Statut
de la Carélie orientale, C.P.J.I. série B n° 5).

15. La plupart des motifs invoqués en l’espèce pour convaincre la
Cour qu’elle devrait, dans Pexercice de son pouvoir discrétionnaire, refu-
ser de donner l’avis demandé par l’Assemblée générale dans sa résolu-
tion 49/75 K, ont été résumés dans la déclaration suivante faite par un Etat
dans la procédure écrite:

«La question posée est floue et abstraite et soulève des problèmes
complexes qui sont à l’examen entre les Etats intéressés et au sein
d’autres organes ou institutions des Nations Unies ayant mandat
exprès de les traiter. En donnant un avis sur la question posée, la
Cour n’apporterait aucune aide concrète à l’Assemblée générale
pour accomplir les fonctions qui lui ont été conférées par la Charte.
Un tel avis serait susceptible de compromettre les progrès déjà réa-
lisés ou en cours sur ce sujet délicat et serait en conséquence contraire
aux intérêts de l'Organisation des Nations Unies.» (Etats-Unis
d'Amérique, exposé écrit, p. 1-2; voir aussi p. 3-7, I. Voir également
Royaume-Uni, exposé écrit, p. 9-20, par. 2.23-2.45; France, exposé
écrit, p. 13-20, par. 5-9; Finlande, exposé écrit, p. 1-2; Pays-Bas,
exposé écrit, p. 3-4, par. 6-13; et Allemagne, exposé écrit, p. 3-6,
par. 2b)))

En soutenant que la question posée à la Cour serait floue et abstraite,
certains Etats ont semblé entendre qu'il n’existerait aucun différend
précis portant sur l’objet de la question. En vue de répondre à cet argu-
ment, il convient d’opérer une distinction entre les conditions qui régis-
sent la procédure contentieuse et celles qui s’appliquent aux avis consul-
tatifs. La finalité de la fonction consultative n’est pas de régler — du
moins pas directement — des différends entre Etats, mais de donner des
conseils d’ordre juridique aux organes et institutions qui en font la
demande (voir {Interprétation des traités de paix conclus avec la Bulgarie,
la Hongrie et la Roumanie, première phase, C.I.J. Recueil 1950, p. 71).
Le fait que la question posée à la Cour n’ait pas trait à un différend précis
ne saurait par suite amener la Cour à refuser de donner l'avis sollicité.

Par ailleurs, la Cour a clairement affirmé que l’allégation selon laquelle
elle ne pourrait connaître d’une question posée en termes abstraits n’est
qu’«une pure affirmation dénuée de toute justification», et qu’elle «peut
donner un avis consultatif sur toute question juridique, abstraite ou non»
(Conditions de l'admission d’un Etat comme Membre des Nations Unies
(article 4 de la Charte), avis consultatif, 1948, CI.J. Recueil 1947-1948,
p. 61; voir aussi Effet de jugements du Tribunal administratif des Nations
Unies accordant indemnité, avis consultatif, CILJ. Recueil 1954, p. S1,
et Conséquences juridiques pour les Etats de la présence continue de
l'Afrique du Sud en Namibie { Sud-Ouest africain) nonobstant la résolu-
tion 276 (1970) du Conseil de sécurité, avis consultatif, C.J. Recueil 1971,
p. 27, par. 40).

14
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 237

Certains Etats ont cependant exprimé la crainte que le caractère abs-
trait de la question ne puisse conduire la Cour à se prononcer sur des hypo-
thèses ou à entrer dans des conjectures sortant du cadre de sa fonction
judiciaire. La Cour ne considère pas qu’en rendant un avis consultatif
en l’espèce elle serait nécessairement amenée à écrire des «scénarios»,
à étudier divers types d’armes nucléaires et à évaluer des informations
technologiques, stratégiques et scientifiques extrêmement complexes et
controversées. La Cour examinera simplement les questions qui se posent,
sous tous leurs aspects, en appliquant les règles de droit appropriées
en la circonstance.

16. Certains Etats ont observé que l’Assemblée générale n’a pas
expliqué à la Cour à quelles fins précises elle sollicitait l’avis consultatif.
Toutefois, il n’appartient pas à la Cour de prétendre décider si l’Assem-
blée a ou non besoin d’un avis consultatif pour s’acquitter de ses fonc-
tions. L'Assemblée générale est habilitée à décider elle-même de l'utilité
d’un avis au regard de ses besoins propres.

De même, dès lors que l’Assemblée a demandé un avis consultatif sur une
question juridique par la voie d’une résolution qu’elle a adoptée, la Cour
ne prendra pas en considération, pour déterminer s’il existe des raisons
décisives de refuser de donner cet avis, les origines ou l’histoire politique de
la demande, ou la répartition des voix lors de l’adoption de la résolution.

17. Il a aussi été soutenu qu’une réponse de la Cour en l'espèce pour-
rait être préjudiciable aux négociations sur le désarmement et serait, en
conséquence, contraire à l'intérêt de l'Organisation des Nations Unies.
La Cour sait que, quelles que soient les conclusions auxquelles elle pour-
rait parvenir dans l’avis qu’elle donnerait, ces conclusions seraient perti-
nentes au regard du débat qui se poursuit à l’Assemblée générale, et
apporteraient dans les négociations sur la question un élément supplé-
mentaire. Mais, au-delà de cette constatation, l’effet qu’aurait cet avis est
une question d'appréciation. Des opinions contraires ont été exposées
devant la Cour et il n’est pas de critère évident qui permettrait à celle-ci
de donner la préférence à une position plutôt qu’à une autre. Dans ces
conditions, la Cour ne saurait considérer ce facteur comme une raison
décisive de refuser d’exercer sa compétence.

18. Enfin, certains Etats ont fait valoir qu’en répondant à la question
posée la Cour dépasserait sa fonction judiciaire pour s’arroger une fonc-
tion législative. La Cour ne saurait certes légiférer, et, dans les circons-
tances de l'espèce, elle n’est nullement appelée à le faire. I] lui appartient
seulement de s'acquitter de sa fonction judiciaire normale en s’assurant
de l'existence ou de la non-existence de principes et de règles juridiques
applicables à la menace ou à l’emploi d’armes nucléaires. L’argument
selon lequel la Cour, pour répondre à la question posée, serait obligée de
légiférer, se fonde sur la supposition que le corpus juris existant ne com-
porterait pas de règle pertinente en la matière. La Cour ne saurait sous-
crire à cet argument; elle dit le droit existant et ne légifère point. Cela est
vrai même si la Cour, en disant et en appliquant le droit, doit nécessai-
rement en préciser la portée et, parfois, en constater l’évolution.

15
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 238

19. A la lumière de ce qui précède, la Cour conclut qu’elle a compé-
tence pour donner un avis sur la question qui lui a été posée par l’Assem-
blée générale et qu’il n’existe aucune «raison décisive» pour qu’elle use de
son pouvoir discrétionnaire de ne pas donner cet avis.

Un tout autre point est celui de savoir si la Cour, compte tenu des exi-
gences qui pèsent sur elle en tant qu’organe judiciaire, sera en mesure de
donner une réponse complète à la question qui lui a été posée; ce qui, en
tout état de cause, est différent d’un refus de répondre.

* * *

20. La Cour doit aborder à présent certains problèmes soulevés par le
libellé de la question qui lui a été posée par l’Assemblée générale. En
anglais, ce libellé est le suivant: «Is the threat or use of nuclear weapons
in any circumstance permitted under international law?» Le texte frangais
de la question posée se lit comme suit: «Est-il permis en droit internatio-
nal de recourir à la menace ou à l’emploi d’armes nucléaires en toute cir-
constance?» Il a été suggéré que l’Assemblée générale demanderait ainsi
à la Cour si l'emploi d’armes nucléaires est permis en droit international
dans toutes les circonstances et il a été exposé qu’une telle question appel-
lerait inévitablement une simple réponse négative.

La Cour n’estime pas nécessaire de se prononcer sur les divergences
possibles entre versions française et anglaise de la question posée. Celle-ci
l’a été avec un objectif clair: déterminer ce qu’il en est de la licéité ou de
lillicéité de la menace ou de l'emploi d’armes nucléaires.

21. L'utilisation du mot «permis» dans la question posée par l’Assem-
blée générale a fait l’objet, devant la Cour, de critiques de certains Etats
au motif que cette utilisation supposait que la menace ou l’emploi d’armes
nucléaires ne seraient permis que s’ils étaient autorisés par une disposi-
tion conventionnelle ou par le droit international coutumier. Selon ces
Etats, une telle prémisse serait incompatible avec les fondements mémes
du droit international, qui repose sur les principes de souveraineté et de
consentement des Etats; par voie de conséquence, et contrairement a ce
que sous-entend l’emploi du mot «permis», les Etats seraient libres de
menacer d’employer ou d’employer effectivement des armes nucléaires à
moins qu'il ne soit démontré qu’ils doivent s’en abstenir en vertu d’une
interdiction contenue dans le droit international conventionnel ou coutu-
mier. À l’appui de cette thèse ont été invoqués des dicta de la Cour per-
manente de Justice internationale dans l’affaire du Lotus, selon lesquels
d’une part «les limitations de l’indépendance des Etats ne se présument ...
pas» et d’autre part le droit international laisse aux Etats «une large
liberté, qui n’est limitée que dans quelques cas par des régles prohibi-
tives» (CP... série A n° 10, p. 18 et 19), ainsi qu’un dictum de la Cour
actuelle dans l’affaire des Activités militaires et paramilitaires au Nicara-
gua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), selon lequel:

«il n’existe pas en droit international de régles, autres que celles que
PEtat intéressé peut accepter, par traité ou autrement, imposant la

16
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 239

limitation du niveau d’armement d'un Etat souverain» (C.LJ.
Recueil 1986, p. 135, par. 269).

D’autres Etats ont jugé hors de propos ce renvoi aux dicta tirés de
Vaffaire du Lotus et ont mis en cause leur portée dans le droit interna-
tional contemporain ainsi que leur applicabilité aux circonstances, fort
différentes, de l’espéce. Il a en outre été soutenu que le dictum susmen-
tionné de la présente Cour se rapporte à la possession d’armements, et
n’est pas pertinent du point de vue de la menace ou de l'emploi d’armes
nucléaires.

Il a enfin été avancé que si la Cour devait répondre a la question posée
par l’Assemblée générale, il y aurait lieu de remplacer le mot «permis»
par «interdit».

22. La Cour prend note du fait que les Etats dotés d’armes nucléaires
qui se sont présentés devant elle soit ont reconnu soit n’ont pas nié que
leur liberté d’agir était effectivement restreinte par les principes et règles
du droit international et plus particulièrement du droit humanitaire (voir
paragraphe 86 ci-après). Il en a été de même des autres Etats présents
devant la Cour.

Dès lors, ni l’argument visant les conclusions juridiques à tirer de
l'emploi du mot «permis» ni les questions de charge de la preuve qui en
découleraient ne présentent d’importance particulière aux fins de trancher
les problèmes dont la Cour est saisie.

#

23. Pour répondre à la question que lui a posée l’Assemblée générale,
la Cour doit déterminer, après examen du large ensemble de normes de
droit international qui s’offre à elle, quel pourrait être le droit pertinent
applicable.

*

24. Plusieurs tenants de lillicéité de l’emploi d’armes nucléaires ont
allégué qu’un tel emploi violerait le droit à la vie tel que le garantissent
larticle 6 du pacte international relatif aux droits civils et politiques ainsi
que certains instruments de protection des droits de l’homme de caractère
régional. L'article 6, paragraphe 1, du pacte international relatif aux
droits civils et politiques dispose ce qui suit: «Le droit à la vie est inhé-
rent à la personne humaine. Ce droit doit être protégé par la loi. Nul ne
peut être arbitrairement privé de la vie.»

À cela, d’autres Etats ont répondu que le pacte international relatif aux
droits civils et politiques ne mentionne ni la guerre ni les armes et que
lon n’a jamais envisagé que cet instrument régisse la question de la licéité
des armes nucléaires. Selon eux, le pacte vise la protection des droits de
l’homme en temps de paix, alors que les questions relatives à la privation
illicite de la vie au cours d’hostilités sont régies par le droit international
applicable dans les conflits armés.

17
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 240

25. La Cour observe que la protection offerte par le pacte internatio-
nal relatif aux droits civils et politiques ne cesse pas en temps de guerre,
si ce n’est par l'effet de l’article 4 du pacte, qui prévoit qu’il peut être
dérogé, en cas de danger public, à certaines des obligations qu’impose cet
instrument. Le respect du droit à la vie ne constitue cependant pas une
prescription à laquelle il peut être dérogé. En principe, le droit de ne pas
être arbitrairement privé de la vie vaut aussi pendant des hostilités. C’est
toutefois, en pareil cas, à la lex specialis applicable, à savoir le droit
applicable dans les conflits armés, conçu pour régir la conduite des hos-
tilités, qu’il appartient de déterminer ce qui constitue une privation arbi-
traire de la vie. Ainsi, c’est uniquement au regard du droit applicable
dans les conflits armés, et non au regard des dispositions du pacte lui-
même, que l’on pourra dire si tel cas de décès provoqué par emploi d’un
certain type d’armes au cours d’un conflit armé doit être considéré
comme une privation arbitraire de la vie contraire à l’article 6 du pacte.

26. Certains Etats ont aussi avancé l’argument selon lequel l’interdic-
tion du génocide, formulée dans la convention du 9 décembre 1948 pour
la prévention et la répression du crime de génocide, serait une règle per-
tinente du droit international coutumier que la Cour devrait appliquer en
l'espèce. La Cour rappellera que le génocide est défini à l’article II de la
convention comme

«l’un quelconque des actes ci-après, commis dans lintention de
détruire, en tout ou en partie, un groupe national, ethnique, racial
ou religieux, comme tel:

a) meurtre de membres du groupe;

b) atteinte grave à l'intégrité physique ou mentale de membres du
groupe;

c) soumission intentionnelle du groupe à des conditions d’existence
devant entraîner sa destruction physique totale ou partielle;

d) mesures visant à entraver les naissances au sein du groupe;

e) transfert forcé d’enfants du groupe à un autre groupe».

Il a été soutenu devant la Cour que le nombre de morts que causerait
lemploi d'armes nucléaires serait énorme; que l’on pourrait, dans certains
cas, compter parmi les victimes des membres d’un groupe national, eth-
nique, racial ou religieux particulier; et que l’intention de détruire de tels
groupes pourrait être inférée du fait que l’utilisateur de l’arme nucléaire
aurait omis de tenir compte des effets bien connus de emploi de ces armes.

La Cour relèvera à cet égard que l’interdiction du génocide serait une
règle pertinente en l’occurrence s’il était établi que le recours aux armes
nucléaires comporte effectivement l’élément d’intentionnalité, dirigé
contre un groupe comme tel, que requiert la disposition sus-citée. Or, de
Pavis de la Cour, il ne serait possible de parvenir à une telle conclusion
qu'après avoir pris dûment en considération les circonstances propres à
chaque cas d’espèce.

18
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 241

27. Dans leurs exposés écrits et oraux, certains Etats ont en outre
soutenu que tout emploi d’armes nucléaires serait illicite au regard des
normes en vigueur en matière de sauvegarde et de protection de l’environ-
nement, compte tenu de leur importance fondamentale.

Divers traités et instruments internationaux en vigueur ont été expres-
sément cités, dont le protocole additionnel I de 1977 aux conventions de
Genève de 1949 — qui, à son article 35, paragraphe 3, interdit ’emploi de
«méthodes ou moyens de guerre qui sont conçus pour causer, ou dont on
peut attendre qu’ils causeront, des dommages étendus, durables et graves
à l’environnement naturel» — et la convention du 18 mai 1977 sur l’inter-
diction d’utiliser des techniques de modification de l’environnement à des
fins militaires ou toutes autres fins hostiles — qui interdit l'emploi d’armes
«ayant des effets étendus, durables ou graves» sur l’environnement (ar-
ticle premier). Ont également été citées la déclaration de Stockholm de
1972 (principe 21) et la déclaration de Rio de 1992 (principe 2) — qui
expriment la conviction commune des Etats concernés qu’ils ont le devoir

«de faire en sorte que les activités exercées dans les limites de leur
juridiction ou sous leur contrôle ne causent pas de dommages à
l’environnement dans d’autres Etats ou dans des régions [zones] ne
relevant d’aucune juridiction nationale».

Ces instruments, de même que d’autres dispositions relatives à la protec-
tion et à la sauvegarde de l’environnement, s’appliqueraient à tout
moment, en temps de guerre comme en temps de paix, et seraient violés
par l'emploi d’armes nucléaires ayant des effets étendus et transfron-
taliers.

28. D’autres Etats ont soit mis en question le caractère contraignant
de ces dispositions du droit de l’environnement, soit contesté que la
convention sur l'interdiction d'utiliser des techniques de modification de
l’environnement à des fins militaires ou toutes autres fins hostiles ait un
quelconque rapport avec lemploi d’armes nucléaires dans un conflit
armé, soit encore nié être liés de façon générale par les dispositions du
protocole additionnel I, ou bien rappelé qu’ils avaient réservé leur posi-
tion sur l’article 35, paragraphe 3, de celui-ci.

Certains Etats ont également soutenu que l’objet principal des traités et
normes relatifs à l’environnement est de protéger l’environnement en
temps de paix; que ces traités ne mentionnent pas les armes nucléaires;
qu’ils ne se réfèrent ni à la guerre en général ni à la guerre nucléaire en
particulier; et que ce serait fragiliser l’empire du droit et la confiance
nécessaire aux négociations internationales que de faire dire aujourd’hui
à ces traités qu’ils interdisent le recours aux armes nucléaires.

29, La Cour est consciente de ce que l’environnement est menacé jour
après jour et de ce que l’emploi d’armes nucléaires pourrait constituer une
catastrophe pour le milieu naturel. Elle a également conscience que l’envi-
ronnement n’est pas une abstraction, mais bien l’espace où vivent les êtres
humains et dont dépendent la qualité de leur vie et leur santé, y compris

19
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 242

pour les générations 4 venir. L’obligation générale qu’ont les Etats de
veiller à ce que les activités exercées dans les limites de leur juridiction ou
sous leur contrôle respectent l’environnement dans d’autres Etats ou dans
des zones ne relevant d’aucune juridiction nationale fait maintenant partie
du corps de règles du droit international de l’environnement.

30. La Cour est toutefois d’avis que la question n’est pas de savoir si
les traités relatifs à la protection de l’environnement sont ou non appli-
cables en période de conflit armé, mais bien de savoir si les obligations
nées de ces traités ont été conçues comme imposant une abstention totale
pendant un conflit armé.

La Cour n’estime pas que les traités en question aient entendu priver
un Etat de l’exercice de son droit de légitime défense en vertu du droit
international, au nom des obligations qui sont les siennes de protéger
l’environnement. Néanmoins, les Etats doivent aujourd’hui tenir compte
des considérations écologiques lorsqu'ils décident de ce qui est nécessaire
et proportionné dans la poursuite d’objectifs militaires légitimes. Le res-
pect de l’environnement est l’un des éléments qui permettent de juger si
une action est conforme aux principes de nécessité et de proportionnalité.

Ce point de vue trouve d’ailleurs un appui dans le principe 24 de la
déclaration de Rio, qui dispose:

«La guerre exerce une action intrinsèquement destructrice sur le
développement durable. Les Etats doivent donc respecter le droit
international relatif à la protection de l’environnement en temps de
conflit armé et participer à son développement, selon que de besoin.»

31. La Cour observera par ailleurs que Particle 35, paragraphe 3, et
Particle 55 du protocole additionnel I offrent à l’environnement une pro-
tection supplémentaire. Considérées ensemble, ces dispositions consa-
crent une obligation générale de protéger l’environnement naturel contre
des dommages étendus, durables et graves; une interdiction d’utiliser des
méthodes et moyens de guerre conçus pour causer, ou dont on peut
attendre qu’ils causeront, de tels dommages; et une interdiction de mener
des attaques contre l’environnement naturel à titre de représailles.

Ce sont là de puissantes contraintes pour tous les Etats qui ont souscrit
à ces dispositions.

32. La résolution 47/37 de l’Assemblée générale du 25 novembre 1992,
intitulée «Protection de l’environnement en période de conflit armé», pré-
sente également un intérêt à cet égard. Elle consacre l’opinion générale
selon laquelle les considérations écologiques constituent l’un des éléments
à prendre en compte dans la mise en œuvre des principes du droit appli-
cable dans les conflits armés. Elle précise en effet que «la destruction de
l’environnement non justifiée par des nécessités militaires et ayant un
caractère gratuit est manifestement contraire au droit international en
vigueur». Tenant compte de ce que certains instruments ne sont pas encore
contraignants pour tous les Etats, l’Assemblée générale, dans ladite résolu-
tion, «/1/ance un appel à tous les Etats qui ne l’ont pas encore fait pour
qu’ils deviennent parties aux conventions internationales pertinentes ».

20
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 243

Dans l’ordonnance qu’elle a rendue récemment au sujet de la Demande
d'examen de la situation au titre du paragraphe 63 de l'arrêt rendu par la
Cour le 20 décembre 1974 dans l'affaire des Essais nucléaires (Nouvelle-
Zélande c. France), la Cour a déclaré que la conclusion à laquelle elle
était parvenue était «sans préjudice des obligations des Etats concernant
le respect et la protection de l’environnement naturel» (ordonnance du
22 septembre 1995, C.I.J Recueil 1995, p. 306, par. 64). Cette déclaration
s’inscrivait certes dans le contexte des essais nucléaires; mais elle s’ap-
plique à l’évidence aussi à l'emploi d’armes nucléaires dans un conflit armé.

33. La Cour constate ainsi que, si le droit international existant relatif
à la protection et à la sauvegarde de l’environnement n’interdit pas spé-
cifiquement l’emploi d'armes nucléaires, il met en avant d'importantes
considérations d’ordre écologique qui doivent être dûment prises en
compte dans le cadre de la mise en œuvre des principes et règles du droit
applicable dans les conflits armés.

*

34. A la lumière de ce qui précède, la Cour conclut que le droit appli-
cable à la question dont elle a été saisie qui est le plus directement perti-
nent est le droit relatif à l'emploi de la force, tel que consacré par la
Charte des Nations Unies, et le droit applicable dans les conflits armés,
qui régit la conduite des hostilités, ainsi que tous traités concernant spé-
cifiquement l’arme nucléaire que la Cour pourrait considérer comme per-
tinents.

* OX

35. En faisant application de ce droit en l’espèce, la Cour ne saurait
cependant omettre de tenir compte de certaines caractéristiques propres
aux armes nucléaires.

La Cour a pris note des définitions qui ont été données des armes
nucléaires dans divers traités et accords. Elle observe en outre que les
armes nucléaires sont des engins explosifs dont l’énergie procède de la
fusion ou de la fission de l’atome. Par sa nature même, ce processus, dans
le cas des armes nucléaires telles qu’elles existent aujourd’hui, libère non
seulement d'énormes quantités de chaleur et d’énergie, mais aussi un
rayonnement puissant et prolongé. Selon les éléments en possession de la
Cour, les deux premières sources de dommages sont bien plus puissantes
qu’elles ne le sont dans le cas d’autres armes, cependant que le phénomène
du rayonnement est considéré comme particulier aux armes nucléaires. De
par ces caractéristiques, l’arme nucléaire est potentiellement d’une nature
catastrophique. Le pouvoir destructeur des armes nucléaires ne peut être
endigué ni dans l’espace ni dans le temps. Ces armes ont le pouvoir de
détruire toute civilisation, ainsi que l’écosystème tout entier de la planète.

Le rayonnement libéré par une explosion nucléaire aurait des effets pré-
judiciables sur la santé, l’agriculture, les ressources naturelles et la démo-

21
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 244

graphie, et cela sur des espaces considérables. De plus, l'emploi d’armes
nucléaires ferait courir les dangers les plus graves aux générations futures.
Le rayonnement ionisant est susceptible de porter atteinte à l’environne-
ment, à la chaîne alimentaire et à l’écosystème marin dans l’avenir, et de
provoquer des tares et des maladies chez les générations futures.

36. En conséquence, pour appliquer correctement, en l’espèce, le droit
de la Charte concernant l’emploi de la force, ainsi que le droit applicable
dans les conflits armés, et notamment le droit humanitaire, il est impé-
ratif que la Cour tienne compte des caractéristiques uniques de l’arme
nucléaire, et en particulier de sa puissance destructrice, de sa capacité
d’infliger des souffrances indicibles à l’homme, ainsi que de son pouvoir
de causer des dommages aux générations à venir.

37. La Cour examinera maintenant la question de la licéité ou de Pilli-
céité d’un recours aux armes nucléaires à la lumière des dispositions de la
Charte qui ont trait à la menace ou à l'emploi de la force.

38. La Charte contient plusieurs dispositions relatives à la menace et à
l'emploi de la force. L'article 2, paragraphe 4, interdit la menace ou
Pemploi de la force contre l’intégrité territoriale ou l’indépendance poli-
tique de tout Etat, ou de toute autre manière incompatible avec les buts
des Nations Unies. Ce paragraphe est ainsi libellé:

«Les Membres de l'Organisation des Nations Unies s’abstiennent,
dans leurs relations internationales, de recourir à la menace ou à
l'emploi de la force, soit contre lintégrité territoriale ou l’indépen-
dance politique de tout Etat, soit de toute autre manière incompa-
tible avec les buts des Nations Unies.»

L’interdiction de l’emploi de la force est à examiner à la lumière d’autres
dispositions pertinentes de la Charte. En son article 51, celle-ci reconnaît
le droit naturel de légitime défense, individuelle ou collective, en cas
d'agression armée. Un autre recours licite à la force est envisagé à l’ar-
ticle 42, selon lequel le Conseil de sécurité peut prendre des mesures
coercitives d’ordre militaire conformément au chapitre VIT de la Charte.

39. Ces dispositions ne mentionnent pas d’armes particulières. Elles
s'appliquent à n’importe quel emploi de la force, indépendamment des
armes employées. La Charte n’interdit ni ne permet expressément l’emploi
d’aucune arme particulière, qu’il s’agisse ou non de l’arme nucléaire. Une
arme qui est déjà par elle-même illicite, que ce soit du fait d’un traité ou
de la coutume, ne devient pas licite du fait qu’elle est employée dans un
but légitime en vertu de la Charte.

40. Le droit de recourir à la légitime défense conformément à l’ar-
ticle 51 est soumis à des restrictions. Certaines de ces restrictions sont
inhérentes à la notion même de légitime défense. D’autres sont précisées
à l’article 51.

22
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 245

41. La soumission de l’exercice du droit de légitime défense aux condi-
tions de nécessité et de proportionnalité est une règle du droit internatio-
nal coutumier. Ainsi que la Cour l’a déclaré dans l’affaire des Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d'Amérique), il existe une «règle spécifique ... bien établie
en droit international coutumier» selon laquelle «la légitime défense ne
justifierait que des mesures proportionnées à l’agression armée subie, et
nécessaires pour y riposter» (CLS. Recueil 1986, p. 94, par. 176). Cette
double condition s'applique également dans le cas de Particle 51 de la
Charte, quels que soient les moyens mis en œuvre.

42. Le principe de proportionnalité ne peut pas, par lui-même, exclure
le recours aux armes nucléaires en légitime défense en toutes circons-
tances. Mais, en même temps, un emploi de la force qui serait propor-
tionné conformément au droit de la légitime défense doit, pour être licite,
satisfaire aux exigences du droit applicable dans les conflits armés, dont
en particulier les principes et règles du droit humanitaire.

43. Certains Etats ont avancé dans leurs exposés écrits et oraux que,
dans le cas des armes nucléaires, la condition de proportionnalité doit
être appréciée au regard d’autres facteurs encore. Ils soutiennent que la
nature même de ces armes et la forte probabilité d’une escalade dans les
échanges nucléaires engendrent des risques de dévastation extrêmement
élevés. Le facteur risque exclut selon eux toute possibilité de respecter la
condition de proportionnalité. La Cour n’a pas à se livrer à une étude
quantitative de tels risques; elle n’a pas davantage à s’interroger sur le
point de savoir s’il existe des armes nucléaires tactiques suffisamment pré-
cises pour limiter ces risques: il lui suffira de relever que la nature même
de toute arme nucléaire et les risques graves qui lui sont associés sont des
considérations supplémentaires que doivent garder a l’esprit les Etats qui
croient pouvoir exercer une riposte nucléaire en légitime défense en res-
pectant les exigences de la proportionnalité.

44, Hormis les conditions de nécessité et de proportionnalité, l’ar-
ticle 51 exige spécifiquement que les mesures prises par les Etats dans
l'exercice du droit de légitime défense soient immédiatement portées à la
connaissance du Conseil de sécurité; cet article dispose en outre que ces
mesures n’affectent en rien le pouvoir et le devoir qu’a le Conseil, en
vertu de la Charte, d’agir à tout moment de la manière qu’il juge néces-
saire pour maintenir ou rétablir la paix et la sécurité internationales. Ces
prescriptions de l’article 51 s'appliquent quels que soient les moyens uti-
lisés en légitime défense.

45, La Cour relèvera que le Conseil de sécurité, dans le contexte de la
prorogation du traité sur la non-prolifération des armes nucléaires, a
adopté le 11 avril 1995 la résolution 984 (1995), aux termes de laquelle,
d’une part, il

« {prend acte avec satisfaction des déclarations faites par chacun des
Etats dotés de l’arme nucléaire (S/1995/261, S/1995/262, S/1995/263,
S/1995/264, S/1995/265), dans lesquelles ceux-ci ont donné aux Etats

23
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 246

non dotés d’armes nucléaires qui sont parties au traité sur la non-
prolifération des armes nucléaires des garanties de sécurité contre
lemploi de telles armes»

et, d’autre part, il

«[s]e félicite que certains Etats aient exprimé l’intention de venir
immédiatement en aide ou de prêter immédiatement un appui,
conformément à la Charte, à tout Etat non doté d’armes nucléaires
partie au traité sur la non-prolifération des armes nucléaires qui
serait victime d’un acte d’agression avec l’emploi d’armes nucléaires
ou serait menacé d’une telle agression».

46. Certains Etats ont soutenu que l’emploi d’armes nucléaires à titre
de représailles serait licite. La Cour n’a pas à se pencher, dans ce
contexte, sur la question des représailles armées en temps de paix, qui
sont considérées comme illicites. Elle n’a pas davantage à se prononcer
sur Ja question des représailles en temps de conflit armé, sinon pour
observer qu’en tout état de cause tout droit de recourir à de telles repré-
sailles serait, comme le droit de légitime défense, régi, notamment, par le
principe de proportionnalité.

47. En vue de diminuer ou d’éliminer les risques d’agression illicite, les
Etats font parfois savoir qu’ils détiennent certaines armes destinées à être
employées en légitime défense contre tout Etat qui violerait leur intégrité
territoriale ou leur indépendance politique. La question de savoir si une
intention affichée de recourir à la force, dans le cas où certains événements
se produiraient, constitue ou non une «menace» au sens de l’article 2, para-
graphe 4, de la Charte est tributaire de divers facteurs. Si l'emploi de la
force envisagé est lui-même illicite, se déclarer prêt à y recourir constitue
une menace interdite en vertu de l’article 2, paragraphe 4. Ainsi serait-il
illicite pour un Etat de menacer un autre Etat de recourir à la force pour
obtenir de lui un territoire ou pour l’obliger à suivre ou à ne pas suivre
certaines orientations politiques ou économiques. Les notions de «menace»
et d’«emploi» de la force au sens de l’article 2, paragraphe 4, de la Charte
vont de pair, en ce sens que si, dans un cas donné, l’emploi même de la
force est illicite — pour quelque raison que ce soit — la menace d’y recou-
rir le sera également. En bref, un Etat ne peut, de manière licite, se déclarer
prêt à employer la force que si cet emploi est conforme aux dispositions de
la Charte. Du reste, aucun Etat — qu’il ait défendu ou non la politique de
dissuasion — n’a soutenu devant la Cour qu’il serait licite de menacer
d’employer la force au cas où l’emploi de la force envisagé serait illicite.

48. Certains Etats ont avancé la thèse selon laquelle la possession
d’armes nucléaires est par elle-même une menace illicite de recourir à la
force. Il peut en effet être justifié d’inférer de la possession d’armes
nucléaires qu’on est prêt à utiliser celles-ci. Pour être efficace, la politique
de dissuasion, par laquelle les Etats qui détiennent des armes nucléaires
ou qui se trouvent sous leur protection cherchent à décourager l’agres-
sion militaire en démontrant que cette dernière ne servira aucun objectif,

24
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 247

nécessite que l’intention d’employer des armes nucléaires soit crédible.
Qu'il y ait là une «menace» contraire à l’article 2, paragraphe 4, dépend
du fait de savoir si emploi précis de la force envisagé serait dirigé contre
l'intégrité territoriale ou lPindépendance politique d’un Etat ou irait à
l'encontre des buts des Nations Unies, ou encore si, dans ’hypothése où
il serait conçu comme un moyen de défense, il violerait nécessairement les
principes de nécessité et de proportionnalité. Dans l’un et l’autre cas, non
seulement l'emploi de la force, mais aussi la menace de l’employer,
seraient illicites selon le droit de la Charte.

49. Par ailleurs, le Conseil de sécurité peut prendre des mesures coer-
citives en vertu du chapitre VII de la Charte. Au vu des exposés qui lui
ont été présentés, la Cour n’estime pas nécessaire de traiter des questions
que pourrait soulever, dans un cas donné, l'application du chapitre VII.

50. Les termes de la question posée à la Cour par l’Assemblée générale
dans la résolution 49/75 K pourraient aussi, en principe, couvrir la menace
ou l’emploi d’armes nucléaires par un Etat à l’intérieur de ses propres
frontières. En l’espèce, aucun Etat n’a cependant traité de cet aspect par-
ticulier de la question dans ses écritures ou lors des audiences. La Cour
considère qu’elle n’est pas appelée à examiner la question d’un emploi
d’armes nucléaires au plan interne.

* * *

51. La Cour, aprés avoir examiné les dispositions de la Charte rela-
tives à la menace ou à l’emploi de la force, se penchera maintenant sur le
droit applicable dans les situations de conflit armé. Elle traitera d’abord
de la question de savoir s’il existe en droit international des régles spéci-
fiques qui régissent la licéité ou l’illicéité du recours aux armes nucléaires
en tant que telles; elle passera ensuite à l’examen de la question qui lui a
été posée à la lumière du droit applicable dans les conflits armés propre-
ment dit, c’est-à-dire des principes et règles du droit humanitaire appli-
cable dans lesdits conflits ainsi que du droit de la neutralité.

* *

52. La Cour rappellera à titre liminaire qu’il n’existe aucune prescrip-
tion spécifique de droit international coutumier ou conventionnel qui
autoriserait la menace ou l’emploi d’armes nucléaires ou de quelque autre
arme, en général ou dans certaines circonstances, en particulier lorsqu'il y
a exercice justifié de la légitime défense. Il n’existe cependant pas davan-
tage de principe ou de règle de droit international qüi ferait dépendre
d’une autorisation particulière la licéité de la menace ou de l’emploi
d’armes nucléaires ou de toute autre arme. La pratique des Etats montre
que l’illicéité de l'emploi de certaines armes en tant que telles ne résulte
pas d’une absence d’autorisation, mais se trouve au contraire formulée en
termes de prohibition.

25
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 248

53. La Cour doit donc se pencher sur la question de savoir s’il existe
une interdiction de recourir aux armes nucléaires en tant que telles; elle
recherchera d’abord s’il existe une prescription conventionnelle à cet effet.

54. A cet égard, il a été avancé que les armes nucléaires devraient être
traitées de la même manière que les armes empoisonnées. Auquel cas,
elles seraient prohibées:

a) par la deuxième déclaration de La Haye du 29 juillet 1899 qui interdit
«Vemploi de projectiles qui ont pour but unique de répandre des gaz
asphyxiants ou délétères »;

b) par l’article 23 a) du règlement concernant les lois et coutumes de la
guerre sur terre, annexé à la convention IV de La Haye du 18 octobre
1907, selon lequel «il est notamment interdit: ... d'employer du poi-
son ou des armes empoisonnées » ;

c) par le protocole de Genève du 17 juin 1925 qui interdit «l'emploi à la
guerre de gaz asphyxiants, toxiques ou similaires, ainsi que de tous
liquides, matières ou procédés analogues».

55. La Cour fera observer que le règlement annexé à la convention IV
de La Haye ne définit pas ce qu’il faut entendre par «du poison ou des
armes empoisonnées» et que des interprétations divergentes existent sur
ce point. Le protocole de 1925 ne précise pas davantage le sens à donner
aux termes «matières ou procédés analogues». Dans la pratique des
Etats, ces termes ont été entendus dans leur sens ordinaire comme cou-
vrant des armes dont l’effet premier, ou même exclusif, est d’empoisonner
ou d’asphyxier. Ladite pratique est claire et les parties à ces instruments
ne les ont pas considérés comme visant les armes nucléaires.

56. En considération de ce qui précède, il n’apparaît pas à la Cour que
Vemploi d'armes nucléaires puisse être regardé comme spécifiquement
interdit sur la base des dispositions susmentionnées de la deuxième décla-
ration de 1899, du règlement annexé à la convention IV de 1907 ou du
protocole de 1925 (voir paragraphe 54 ci-dessus).

57. La tendance a été jusqu'à présent, en ce qui concerne les armes de
destruction massive, de les déclarer illicites grâce 4 l’adoption d’instru-
ments spécifiques. Les plus récents de ces instruments sont la convention
du 10 avril 1972 sur l'interdiction de la mise au point, de la fabrication et
du stockage des armes bactériologiques (biologiques) ou à toxines et sur
leur destruction — qui interdit la détention d’armes bactériologiques ou à
toxines et renforce l’interdiction de leur utilisation — et la convention du
13 janvier 1993 sur l’interdiction de la mise au point, de la fabrication, du
stockage et de l'emploi des armes chimiques et sur leur destruction — qui
interdit tout recours aux armes chimiques et exige la destruction des
stocks existants. Chacun de ces instruments a été négocié et adopté dans un
contexte propre et pour des motifs propres. La Cour ne trouve pas d’inter-
diction spécifique du recours aux armes nucléaires dans les traités qui pro-
hibent expressément l’emploi de certaines armes de destruction massive.

58. Au cours des deux dernières décennies, de nombreuses négocia-
tions ont été menées au sujet des armes nucléaires; elles n’ont pas abouti

26
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 249

a un traité d’interdiction générale du méme type que pour les armes bac-
tériologiques et chimiques. Cependant, plusieurs traités spécifiques ont
été conclus en vue de limiter:

a)

b)

Pacquisition, la fabrication et la possession d’armes nucléaires (traités
de paix du 10 février 1947; traité d’Etat du 15 mai 1955 portant réta-
blissement d’une Autriche indépendante et démocratique; traité de
Tlatelolco du 14 février 1967 visant l’interdiction des armes nucléaires
en Amérique latine, et ses protocoles additionnels: traité du 1% juillet
1968 sur la non-prolifération des armes nucléaires: traité de Raro-
tonga du 6 août 1985 sur la zone dénuciéarisée du Pacifique Sud, et
ses protocoles; traité du 12 septembre 1990 portant règlement définitif
concernant l’Allemagne):

le déploiement d’armes nucléaires (traité du 1° décembre 1959 sur
l'Antarctique; traité du 27 janvier 1967 sur les principes régissant les
activités des Etats en matière d’exploration et d'utilisation de l’espace
extra-atmosphérique, y compris la Lune et les autres corps célestes;
traité de Tlatelolco du 14 février 1967 visant l'interdiction des armes
nucléaires en Amérique latine, et ses protocoles additionnels; traité
du 11 février 1971 interdisant de placer des armes nucléaires et
d’autres armes de destruction massive sur le fond des mers et des
océans ainsi que dans leur sous-sol; traité de Rarotonga du 6 août
1985 sur la zone dénucléarisée du Pacifique Sud, et ses protocoles};

les essais nucléaires (traité du 1° décembre 1959 sur l’Antarctique;
traité du 5 août 1963 interdisant les essais d’armes nucléaires dans
Vatmosphére, dans l’espace extra-atmosphérique et sous l’eau; traité
du 27 janvier 1967 sur les principes régissant les activités des Etats en
matière d'exploration et d'utilisation de l’espace extra-atmosphérique,
y compris la Lune et les autres corps célestes; traité de Tlatelolco du
14 février 1967 visant l'interdiction des armes nucléaires en Amérique
latine, et ses protocoles additionnels; traité de Rarotonga du 6 août
1985 sur la Zone dénucléarisée du Pacifique Sud, et ses protocoles).

59. Il a été traité directement du recours aux armes nucléaires dans

deux de ces conventions, ainsi que dans le contexte de la prorogation illi-
mitée du traité de 1968 sur la non-prolifération des armes nucléaires:

a)

Le traité de Tlatelolco du 14 février 1967 visant l’interdiction des
armes nucléaires en Amérique latine prohibe, en son article premier,
l'emploi des armes nucléaires par les parties contractantes; il com-
porte en outre un protocole additionnel IT ouvert aux Etats dotés
d’armes nucléaires extérieurs à la région, dont l’article 3 dispose:

«Les gouvernements représentés par les plénipotentiaires sous-
signés s'engagent en outre à ne recourir ni à l'emploi d’armes
nucléaires ni à la menace de leur émploi contre les parties contrac-
tantes au traité visant l’interdiction des armes nucléaires en Amé-
rique latine.»

27
b)

MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 250

Le protocole a été signé et ratifié par les cinq Etats dotés d’armes nu-
cléaires. Sa ratification a été accompagnée de déclarations diverses.
Le Royaume-Uni, par exemple, a déclaré que, «dans le cas d’un acte
d'agression quelconque commis par une partie contractante au traité
avec l’appui d’un Etat doté d’armes nucléaires», le Gouvernement
britannique «serait libre de reconsidérer la mesure dans laquelle il
pourrait être réputé engagé par les dispositions du protocole addi-
tionnel Il». Les Etats-Unis ont fait une déclaration similaire. Le
Gouvernement français a pour sa part déclaré qu’il «interprète l’enga-
gement énoncé à l’article 3 du protocole comme ne faisant pas obs-
tacle au plein exercice du droit de légitime défense confirmé par lar-
ticle 51 de la Charte». La Chine a réaffirmé son engagement de ne pas
être la première à faire usage des armes nucléaires. L’Union sovié-
tique s’est réservé «le droit de réexaminer» les obligations que lui
impose le protocole additionnel IT, notamment en cas d’agression
perpétrée par un Etat partie au traité «soit conjointement avec un
Etat doté d’armes nucléaires, soit pour aider un tel Etat». Aucune de
ces déclarations n’a suscité de commentaire ni d’objection de la part
des parties au traité de Tlatelolco.

Le traité de Rarotonga du 6 août 1985 crée dans le Pacifique Sud une
zone dénucléarisée dans laquelle les parties s'engagent à ne pas fabri-
quer, acquérir ou posséder quelque dispositif explosif nucléaire que ce
soit (art. 3). A la différence du traité de Tlatelolco, ie traité de Raro-
tonga ne prohibe pas expressément l’emploi de ces armes. Mais une
telle prohibition est pour les Etats parties la conséquence nécessaire
des interdictions prononcées par le traité. Le traité comporte divers
protocoles. Le protocole 2, ouvert aux cinq Etats dotés d’armes
nucléaires, précise, en son article premier, que:

«Chaque partie s'engage à ne pas utiliser ou menacer d’utiliser
un dispositif explosif nucléaire quelconque contre:

a) des parties au traité; ou

b) tout territoire situé à l’intérieur de la zone dénucléarisée du
Pacifique Sud dont un Etat qui est devenu partie au protocole 1
est internationalement responsable. »

La Chine et la Russie sont parties à ce protocole. En le signant, la
Chine et l’Union soviétique ont chacune fait une déclaration par
laquelle elles se sont réservé le «droit de réexaminer» leurs obliga-
tions en vertu dudit protocole; l'Union soviétique s’est en outre
référée à certaines circonstances dans lesquelles elle se considérerait
comme dégagée de ces obligations. Les Etats-Unis, la France et le
Royaume-Uni ont, pour leur part, signé le protocole 2 le 25 mars
1996, mais ne l’ont pas encore ratifié. A cette occasion, la France a
déclaré, d’une part, qu'aucune disposition de ce protocole «ne saurait
porter atteinte au plein exercice du droit naturel de légitime défense
prévu à l’article 51 de la Charte», et, d’autre part, que «l’engagement
énoncé à l’article premier [dudit] protocole équivaut aux garanties

28
c)

MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 251

négatives de sécurité accordées par la France aux Etats non dotés
d’armes nucléaires parties au traité sur la non-prolifération», et que
«ces garanties ne sauraient s’appliquer à des Etats non parties» à ce
traité. Quant au Royaume-Uni, il a fait une déclaration par laquelle il
a précisé les circonstances dans lesquelles il «ne serait pas lié par ses
engagements au titre de l’article premier» du même protocole.

En ce qui concerne le traité sur la non-prolifération des armes nu-
cléaires, les Etats-Unis, le Royaume-Uni et PURSS avaient donné,
lors de la signature du traité en 1968, diverses garanties de sécurité aux
Etats non dotés d’armes nucléaires qui y étaient parties. Dans sa
résolution 255 (1968), le Conseil de sécurité avait accueilli avec satis-
faction l'intention exprimée par ces trois Etats

«de fournir ou d’appuyer une assistance immédiate, conformément
à la Charte, à tout Etat non doté d’armes nucléaires partie au traité
sur la non-prolifération ... qui serait victime d’un acte ou l’objet
d’une menace d’agression avec emploi d’armes nucléaires».

A l’occasion de la prorogation du traité en 1995, les cinq Etats
dotés d’armes nucléaires ont, par des déclarations unilatérales dis-
tinctes des 5 et 6 avril 1995, donné à leurs partenaires non dotés
d’armes nucléaires des garanties de sécurité positives et négatives
contre l’emploi de telles armes. Les cinq Etats dotés d’armes nu-
cléaires se sont tous, en premier lieu, engagés à ne pas utiliser d’armes
nucléaires contre des Etats non dotés de telles armes, parties au
traité sur la non-prolifération des armes nucléaires. Toutefois ces
Etats, hormis la Chine, ont formulé une exception concernant le cas
d’une invasion ou de toute autre attaque menée ou soutenue contre
eux, leur territoire, leurs forces armées ou leurs alliés, ou contre un
Etat envers lequel ils auraient un engagement de sécurité, par un
Etat non doté d’armes nucléaires, partie au traité sur la non-proli-
fération, en alliance ou en association avec un Etat doté d’armes
nucléaires. En tant que membre permanent du Conseil de sécurité,
chacun des Etats dotés d’armes nucléaires s’est engagé en deuxième
lieu, en cas d’agression avec emploi d’armes nucléaires, ou de menace
d’une telle agression à l’encontre d’un Etat non doté d’armes nu-
cléaires, à saisir sans délai le Conseil de sécurité et à agir en son sein
pour que celui-ci prenne des mesures immédiates en vue de fournir,
conformément à la Charte, l'assistance nécessaire à l’Etat victime
(les formules employées variant légèrement). Le Conseil de sécurité,
en adoptant à l’unanimité sa résolution 984 (1995) précitée du 11 avril
1995, a pris acte avec satisfaction de ces déclarations. Ii a également
reconnu

«que les Etats dotés d’armes nucléaires qui sont membres perma-
nents du Conseil de sécurité porteront immédiatement la question à
l'attention du Conseil et s’emploieront à obtenir que celui-ci four-
nisse, conformément à la Charte, l’assistance nécessaire à l’Etat vic-
time»

29
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 252

et s’est félicité de ce

«que certains Etats aient exprimé Vintention de venir immédiate-
ment en aide ou de préter immédiatement un appui, conformément
a la Charte, à tout Etat non doté d’armes nucléaires partie au traité
sur la non-prolifération des armes nucléaires qui serait victime d’un
acte d'agression avec emploi d’armes nucléaires ou serait menacé
d’une telle agression».

60. Les Etats qui estiment que le recours aux armes nucléaires est illi-
cite soulignent que les conventions qui comportent diverses règles de limi-
tation ou d'élimination de l’arme nucléaire dans des espaces déterminés
(comme le traité de 1959 sur l’Antarctique qui interdit le déploiement des
armes nucléaires dans l’Antarctique, ou le traité de Tlatelolco de 1967 qui
crée une zone exempte d’armes nucléaires en Amérique latine) et les
conventions qui appliquent des mesures de contrôle et de limitation à
existence des armes nucléaires (comme le traité de 1963 sur Vinterdiction
partielle des essais nucléaires ou le traité sur la non-prolifération des armes
nucléaires) fixent toutes des limites à l’emploi d’armes nucléaires. Selon
eux, ces traités témoignent à leur manière de l'émergence d’une norme de
prohibition juridique complète de toute utilisation d’armes nucléaires.

61. Les Etats qui soutiennent que le recours aux armes nucléaires est
licite dans certaines circonstances voient une contradiction logique dans
une telle conclusion. Selon eux ces traités, tel le traité sur la non-proliféra-
tion des armes nucléaires, de même que les résolutions 255 (1968) et 984
(1995) du Conseil de sécurité, qui prennent acte des garanties de sécurité
données par les Etats dotés d’armes nucléaires aux Etats qui n’en sont pas
dotés en cas d’agression nucléaire contre ces derniers, ne sauraient être
compris comme prohibant l'emploi d’armes nucléaires; et une telle préten-
tion serait contraire à la lettre même de ces instruments. Pour les partisans
de la licéité du recours aux armes nucléaires dans certaines circonstances, il
n'existe aucune interdiction absolue d’utiliser de telles armes. La logique et
la structure mêmes du traité sur la non-prolifération des armes nucléaires
le confirment. Ce traité, aux termes duquel, soutiennent-ils, la possession
d’armes nucléaires par les cinq Etats qui en sont dotés a été acceptée, ne
saurait être regardé comme un traité qui en proscrirait l’emploi par ces
mêmes Etats; admettre le fait que ces Etats possèdent l’arme nucléaire
reviendrait à reconnaître que cette arme peut être employée dans certaines
circonstances. Quant aux garanties de sécurité données par les Etats dotés
d’armes nucléaires en 1968 et, plus récemment, dans le contexte de la
conférence de 1995 des parties au traité sur la non-prolifération des armes
nucléaires chargée d’examiner le traité et la question de sa prorogation,
elles ne pourraient davantage être conçues sans présupposer qu'il existe des
circonstances dans lesquelles des armes nucléaires pourraient être utilisées
de manière licite. Pour les défenseurs de la licéité du recours aux armes
nucléaires dans certaines circonstances, l’acceptation des instruments sus-
visés par les différents Etats non dotés d’armes nucléaires confirmerait et
renforcerait la logique évidente sur laquelle se fondent ces instruments.

30
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 253

62. La Cour note que les traités qui portent exclusivement sur l’acquisi-
tion, la fabrication, la possession, le déploiement et la mise à l’essai
d’armes nucléaires, sans traiter spécifiquement de la menace ou de l’emploi
de ces armes, témoignent manifestement des préoccupations que ces armes
inspirent de plus en plus à la communauté internationale; elle en conclut
que ces traités pourraient en conséquence être perçus comme annonçant
une future interdiction générale de l’utilisation desdites armes, mais ne
comportent pas en eux-mêmes une telle interdiction. Pour ce qui est des
traités de Tlatelolco et de Rarotonga et leurs protocoles, ainsi que des
déclarations faites dans le contexte de la prorogation illimitée du traité sur
la non-prolifération des armes nucléaires, il ressort de ces instruments:

a) qu’un certain nombre d’Etats se sont engagés à ne pas employer
d’armes nucléaires dans certaines zones (Amérique latine, Pacifique
Sud) ou contre certains autres Etats (Etats non dotés d’armes nucléaires
parties au traité sur la non-prolifération des armes nucléaires);

b} que toutefois, même dans ce cadre, les Etats dotés d’armes nucléaires
se sont réservé le droit de recourir à ces armes dans certaines circons-
tances;

c) que ces réserves n’ont suscité aucune objection de la part des parties
aux traités de Tlatelolco ou de Rarotonga, ou de la part du Conseil de
sécurité.

63. Ces deux traités, les garanties de sécurité données en 1995 par les
Etats dotés d’armes nucléaires et le fait que le Conseil de sécurité en ait
pris acte avec satisfaction montrent que l’on se rend de mieux en mieux
compte de la nécessité d’affranchir la communauté des Etats et le grand
public international des dangers qui résultent de l’existence des armes
nucléaires. La Cour relève d’ailleurs que tout récemment encore ont été
signés, le 15 décembre 1995, à Bangkok, un traité sur la dénucléarisation
du Sud-Est asiatique, et le 11 avril 1996, au Caire, un traité sur une zone
exempte d'armes nucléaires en Afrique. Elle ne regarde cependant pas ces
éléments comme constitutifs d’une interdiction conventionnelle complète et
universelle d'emploi ou de menace d'emploi de ces armes en tant que telles.

FA

64. La Cour passera maintenant à l’examen du droit international
coutumier à l’effet d’établir si on peut tirer de cette source de droit une
interdiction de la menace ou de l’emploi des armes nucléaires en tant que
telles. Ainsi que la Cour l’a déclaré, la substance du droit international
coutumier doit «être recherchée en premier lieu dans la pratique effective
et lopinio juris des Etats» (Plateau continental (Jamahiriya arabe
libyenne/Malte), arrêt, C.J. Recueil 1985, p. 29, par. 27).

65. Les Etats qui soutiennent que l’utilisation d’armes nucléaires est
illicite se sont employés à démontrer l’existence d’une règle coutumière
portant interdiction de cette utilisation. Ils se réfèrent à une pratique
constante de non-utilisation des armes nucléaires par les Etats depuis

31
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 254

1945 et veulent voir dans cette pratique l’expression d’une opinio juris des
détenteurs de ces armes.

66. Certains autres Etats, qui affirment la licéité de la menace et de
Pemploi d’armes nucléaires dans certaines circonstances, ont invoqué à
l'appui de leur thèse la doctrine et la pratique de la dissuasion. Ils rappel-
lent qu’ils se sont toujours réservé, de concert avec certains autres Etats,
le droit d’utiliser ces armes dans l’exercice du droit de légitime défense
contre une agression armée mettant en danger leurs intérêts vitaux en
matière de sécurité. A leurs yeux, si les armes nucléaires n’ont pas été uti-
lisées depuis 1945, ce n’est pas en raison d’une coutume existante ou en
voie de création, mais simplement parce que les circonstances susceptibles
de justifier leur emploi ne se sont heureusement pas présentées.

67. La Cour n’entend pas se prononcer ici sur la pratique dénommée
«politique de dissuasion». Elle constate qu’il est de fait qu’un certain
nombre d’Etats ont adhéré à cette pratique pendant la plus grande partie
de la guerre froide et continuent d’y adhérer. De surcroît, les membres de
la communauté internationale sont profondément divisés sur le point de
savoir si le non-recours aux armes nucléaires pendant les cinquante der-
nières années constitue l’expression d’une opinio juris. Dans ces condi-
tions, la Cour n’estime pas pouvoir conclure à l'existence d’une telle opi-
nio juris.

68. Selon certains Etats, l’abondante série de résolutions de l’Assem-
blée générale qui, depuis la résolution 1653 (XVI) du 24 novembre 1961,
ont trait aux armes nucléaires et affirment avec une constante régularité
Pillicéité des armes nucléaires traduit l’existence d’une règle de droit
international coutumier qui prohibe le recours à ces armes. Selon d’autres
Etats, cependant, ces résolutions n’ont aucun caractère obligatoire par
elles-mêmes et ne sont déclaratoires d’aucune règle coutumière d’interdic-
tion de l’arme nucléaire; certains de ces Etats ont également fait observer
que cette série de résolutions non seulement n’a pas été approuvée par la
totalité des Etats dotés d’armes nucléaires, mais ne l’a pas davantage été
par de nombreux autres Etats.

69. Les Etats qui considèrent que l’emploi d’armes nucléaires est illi-
cite ont indiqué que ces résolutions ne prétendaient pas créer de nouvelles
règles, mais se bornaient à confirmer le droit coutumier relatif à la pro-
hibition des moyens ou méthodes de guerre qui excèdent, par leur utilisa-
tion, les limites de ce qui est autorisé dans la conduite d’hostilités. Ils sont
d’avis que les résolutions considérées n’ont fait qu’appliquer aux armes
nucléaires les règles existantes du droit international applicable dans les
conflits armés; elles n’auraient constitué que ’«enveloppe» ou l’instru-
mentum contenant des règles coutumières de droit international déjà exis-
tantes. Pour ces Etats, il importerait donc peu que l’instrumentum se soit
heurté à des votes négatifs, qui ne peuvent avoir pour effet d’annihiler ces
règles coutumières, confirmées par le droit conventionnel.

70. La Cour rappellera que les résolutions de l’Assemblée générale,
même si elles n’ont pas force obligatoire, peuvent parfois avoir une valeur
normative. Elles peuvent, dans certaines circonstances, fournir des élé-

32
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 255

ments de preuve importants pour établir l’existence d’une règle ou l’émer-
gence d’une opinio juris. Pour savoir si cela est vrai d’une résolution
donnée de l’Assemblée générale, il faut en examiner le contenu ainsi que
les conditions d’adoption; il faut en outre vérifier s’il existe une opinio
juris quant à son caractère normatif. Par ailleurs des résolutions succes-
sives peuvent illustrer l’évolution progressive de l’opinio juris nécessaire à
l'établissement d’une règle nouvelle.

71. Si on les considère dans leur ensemble, les résolutions de l’Assem-
blée générale invoquées devant la Cour déclarent que l'emploi d’armes
nucléaires serait «une violation directe de la Charte» et, dans certaines
versions, que cet emploi «doit ... être interdit»; dans ces résolutions,
l’Assemblée générale a parfois mis l’accent, plutôt, sur diverses questions
connexes. Plusieurs résolutions dont il est question en l'espèce ont cepen-
dant été adoptées avec un nombre non négligeable de voix contre et
d’abstentions. Ainsi, bien que lesdites résolutions constituent la manifes-
tation claire d’une inquiétude profonde à l’égard du problème des armes
nucléaires, elles n’établissent pas encore l’existence d’une opinio juris
quant à l’illicéité de l’emploi de ces armes.

72. La Cour note par ailleurs que la première des résolutions de
l'Assemblée générale à avoir proclamé expressément l’illicéité du recours
à l’arme nucléaire — la résolution 1653 (XVI) du 24 novembre 1961
(mentionnée dans des résolutions ultérieures) —, après avoir fait réfé-
rence à certaines déclarations internationales et à certains accords obli-
gatoires allant de la déclaration de Saint-Pétersbourg de 1868 au proto-
cole de Genève de 1925, a procédé à une qualification de la nature
juridique de l’arme nucléaire, à une détermination de ses effets et à
l'application de règles générales du droit international coutumier à l’arme
nucléaire en particulier. Cette application par l’Assemblée de règles géné-
rales du droit coutumier au cas particulier de l’arme nucléaire indique
qu’à ses yeux il n'existait pas de règle spécifique de droit coutumier inter-
disant l'emploi de l'arme nucléaire; si une telle règle avait existé, l’ Assem-
blée générale aurait, en effet, pu se contenter de s’y référer et n’aurait pas
eu à se livrer à un tel exercice de qualification juridique.

73. Cela étant, la Cour observera que l’adoption chaque année par
l'Assemblée générale, à une large majorité, de résolutions rappelant le
contenu de la résolution 1653 (XVI) et priant les Etats Membres de
conclure une convention interdisant l’emploi d’armes nucléaires en toute
circonstance est révélatrice du désir d’une très grande partie de la com-
munauté internationale de franchir, par une interdiction spécifique et
expresse de l'emploi de larme nucléaire, une étape significative sur le che-
min menant au désarmement nucléaire complet. L'apparition, en tant
que lex lata, d’une règle coutumiére prohibant spécifiquement l’emploi
des armes nucléaires en tant que telles se heurte aux tensions qui subsis-
tent entre, d’une part, une opinio juris naissante et, d’autre part, une
adhésion encore forte à la pratique de la dissuasion.

33
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 256

74, La Cour n’ayant pas trouvé de règle conventionnelle de portée géné-
rale, ni de règle coutumière interdisant spécifiquement la menace ou l’emploi
des armes nucléaires en tant que telles, elle abordera maintenant la ques-
tion de savoir si le recours aux armes nucléaires doit être considéré comme
illicite au regard des principes et règles du droit international humanitaire
applicable dans les conflits armés, ainsi que du droit de la neutralité.

75. De nombreuses règles coutumières se sont développées, de par la
pratique des Etats, et font partie intégrante du droit international perti-
nent en lespéce. IL s’agit des «lois et coutumes de la guerre» — selon
Pexpression traditionnelle — qui furent l’objet des efforts de codification
entrepris à La Haye (conventions de 1899 et de 1907 notamment) et se
fondaient partiellement sur la déclaration de Saint-Pétersbourg de 1868
ainsi que sur les résultats de la conférence de Bruxelles de 1874. Ce «droit
de La Haye», et notamment le règlement concernant les lois et coutumes
de la guerre sur terre, fixe les droits et les devoirs des belligérants dans la
conduite des opérations et limite le choix des moyens de nuire à l'ennemi
dans les conflits armés internationaux. Il convient d’y ajouter le «droit de
Genève» (les conventions de 1864, de 1906, de 1929 et de 1949), qui pro-
tège les victimes de la guerre et vise à sauvegarder les membres des forces
armées mis hors de combat et les personnes qui ne participent pas aux hos-
tilités. Ces deux branches du droit applicable dans les conflits armés ont
développé des rapports si étroits qu’elles sont regardées comme ayant
fondé graduellement un seul système complexe, qu’on appelle aujourd’hui
droit international humanitaire. Les dispositions des protocoles addition-
nels de 1977 expriment et attestent l'unité et la complexité de ce droit.

76. Dès le début du siècle, l'apparition de nouveaux moyens de com-
bat a — sans pour autant remettre en question les anciens principes et
règles du droit international — rendu nécessaires des interdictions spéci-
fiques concernant l’emploi de certaines armes telles que les projectiles
explosifs d’un poids inférieur à 400 grammes, les balles dum-dum et les
gaz asphyxiants. Puis le protocole de Genève de 1925 a porté prohibition
des armes chimiques et bactériologiques. Plus récemment, lemploi
d’armes produisant des «éclats non localisables», de certains types de
«mines, pièges et autres dispositifs», ainsi que d’«armes incendiaires» a
été, selon les cas, interdit ou limité par la convention du 10 octobre 1980
sur l'interdiction ou la limitation de l'emploi de certaines armes clas-
siques qui peuvent être considérées comme produisant des effets trauma-
tiques excessifs ou comme frappant sans discrimination. Les disposi-
tions de la convention concernant les «mines, pièges et autres dispositifs »
viennent d’être amendées le 3 mai 1996 et réglementent désormais plus
en détail, notamment, l’emploi des mines terrestres antipersonnel.

77. Il ressort de ce qui précède que la conduite d’opérations militaires
est soumise à un ensemble de prescriptions juridiques. Ii en est ainsi car
«les belligérants n’ont pas un droit illimité quant au choix des moyens de
nuire à l'ennemi», comme le précise l’article 22 du règlement de La Haye
de 1907 concernant les lois et coutumes de la guerre sur terre. La déclara-
tion de Saint-Pétersbourg avait déjà condamné l’«emploi d’armes qui

34
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 257

aggraveraient inutilement les souffrances des hommes mis hors de com-
bat, ou rendraient leur mort inévitable». Le règlement concernant les lois
et coutumes de la guerre sur terre évoqué ci-dessus, qui est annexé à la
convention IV de La Haye de 1907, interdit d’«employer des armes, des
projectiles ou des matières propres à causer des maux superflus» (art. 23).

78. Les principes cardinaux contenus dans les textes formant le tissu
du droit humanitaire sont les suivants. Le premier principe est destiné à
protéger la population civile et les biens de caractère civil, et établit la
distinction entre combattants et non-combattants; les Etats ne doivent
jamais prendre pour cible des civils, ni en conséquence utiliser des armes
qui sont dans l’incapacité de distinguer entre cibles civiles et cibles mili-
taires. Selon le second principe, il ne faut pas causer des maux superflus
aux combattants: il est donc interdit d'utiliser des armes leur causant de
tels maux ou aggravant inutilement leurs souffrances; en application de
ce second principe, les Etats n’ont pas un choix illimité quant aux armes
qu’ils emploient.

La Cour citera également, en relation avec ces principes, la clause de
Martens, énoncée pour la première fois dans la convention IT de La Haye
de 1899 concernant les lois et coutumes de la guerre sur terre et qui s’est
révélée être un moyen efficace pour faire face à l’évolution rapide des
techniques militaires. Une version contemporaine de ladite clause se
trouve à l’article premier, paragraphe 2, du protocole additionnel I de
1977, qui se lit comme suit:

«Dans les cas non prévus par le présent protocole ou par d’autres
accords internationaux, les personnes civiles et les combattants res-
tent sous la sauvegarde et sous l'empire des principes du droit des
gens, tels qu’ils résultent des usages établis, des principes de Phuma-
nité et des exigences de la conscience publique.»

Conformément aux principes susmentionnés, le droit humanitaire a très
tôt banni certaines armes, soit parce qu’elles frappaient de façon indis-
criminée les combattants et les populations civiles, soit parce qu’elles
causaient aux combattants des souffrances inutiles, c’est-à-dire des souf-
frances supérieures aux maux inévitables que suppose la réalisation d’ob-
jectifs militaires légitimes. Dans le cas où l’emploi envisagé d’une arme ne
satisferait pas aux exigences du droit humanitaire, la menace d’un tel em-
ploi contreviendrait elle aussi à ce droit.

79. C’est sans doute parce qu’un grand nombre de règles du droit
humanitaire applicable dans les conflits armés sont si fondamentales pour
le respect de la personne humaine et pour des «considérations élémen-
taires d'humanité», selon l’expression utilisée par la Cour dans son arrêt du
9 avril 1949 rendu en l'affaire du Détroit de Corfou (C.I.J. Recueil 1949,
p. 22), que la convention IV de La Haye et les conventions de Genève ont
bénéficié d’une large adhésion des Etats. Ces règles fondamentales s’impo-
sent d’ailleurs à tous les Etats, qu’ils aient ou non ratifié les instruments
conventionnels qui les expriment, parce qu’elles constituent des principes
intransgressibles du droit international coutumier.

35
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 258

80. Déja en 1945, le Tribunal militaire international de Nuremberg
avait jugé que les règles humanitaires contenues dans le règlement annexé
à la convention IV de La Haye de 1907 «étaient admises par tous les
Etats civilisés et regardées par eux comme l’expression, codifiée, des lois
et coutumes de la guerre» (Procès des grands criminels de guerre devant
le Tribunal militaire international, Nuremberg, 14 novembre 1945-
1% octobre 1946, Nuremberg, 1947, vol. 1, p. 267).

81. Dans le rapport qu'il a établi en application du paragraphe 2 de la
résolution 808 (1993) du Conseil de sécurité, par lequel il présentait le sta-
tut du tribunal international chargé de poursuivre les personnes présumées
responsables de violations graves du droit international humanitaire com-
mises sur le territoire de l’ex-Yougoslavie depuis 1991 — rapport unani-
mement approuvé par le Conseil de sécurité (résolution 827 (1993)) —, le
Secrétaire général déclarait ce qui suit:

«De l’avis du Secrétaire général, l'application du principe nullum
crimen sine lege exige que le Tribunal international applique des
règles du droit international humanitaire qui font partie sans aucun
doute possible du droit coutumier...

La partie du droit international humanitaire conventionnel qui est
sans aucun doute devenue partie du droit international coutumier
est le droit applicable aux conflits armés qui fait l’objet des instru-
ments suivants: les conventions de Genève du 12 août 1949 pour la
protection des victimes de la guerre; la convention de La Haye (IV)
concernant les lois et coutumes de la guerre sur terre et les règles y
annexées du 18 octobre 1907; la convention pour la prévention et la
répression du crime de génocide du 9 décembre 1948 et le statut du
Tribunal militaire international du 8 août 1945.»

82. La large codification du droit humanitaire et l’étendue de l’adhé-
sion aux traités qui en ont résulté, ainsi que le fait que les clauses de
dénonciation contenues dans les instruments de codification n’ont jamais
été utilisées, ont permis à la communauté internationale de disposer d’un
corps de règles conventionnelles qui étaient déjà devenues coutumières
dans leur grande majorité et qui correspondaient aux principes humani-
taires les plus universellement reconnus. Ces règles indiquent ce que sont
les conduites et comportements normalement attendus des Etats.

83. Il a été soutenu au cours de la présente procédure que ces principes
et règles du droit humanitaire font partie du jus cogens tel que le définit
Particle 53 de la convention de Vienne sur le droit des traités du 23 mai
1969. La question de savoir si une règle fait partie du jus cogens a trait à
la nature juridique de cette règle. La demande que l’Assemblée générale a
adressée à la Cour soulève la question de l’applicabilité des principes et
règles du droit humanitaire en cas de recours aux armes nucléaires, et
celle des conséquences que cette applicabilité aurait sur la licéité du
recours à ces armes; mais elle ne soulève pas la question de savoir quelle
serait la nature du droit humanitaire qui s’appliquerait à l’emploi des
armes nucléaires. La Cour n’a donc pas à se prononcer sur ce point.

36
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 259

84. La Cour n’a pas non plus à s'étendre sur la question de l’applica-
bilité aux armes nucléaires du protocole additionnel I de 1977. Il lui suf-
fira d'observer que, si la conférence diplomatique de 1974-1977 n’a
consacré aucun débat de fond à la question nucléaire et si aucune solu-
tion spécifique concernant cette question n’y a été avancée, le protocole
additionnel I n’a en aucune manière remplacé les règles générales coutu-
mières qui s’appliquaient à tous les moyens et à toutes les méthodes de
combat, y compris les armes nucléaires. La Cour rappellera en particulier
que tous les Etats sont liés par celles des règles du protocole addition-
nel I qui ne représentaient, au moment de leur adoption, que l’expression du
droit coutumier préexistant, comme c’est le cas de la clause de Martens,
réaffirmée à l’article premier dudit protocole. Le fait que la conférence de
1974-1977 n’ait pas traité spécifiquement de certains types d’armes ne
permet de tirer aucune conclusion juridique quant aux problèmes de fond
que le recours à ces armes soulèverait.

85. Passant ensuite à la question de l’applicabilité des principes et
règles du droit humanitaire à la menace ou à l’emploi éventuels d’armes
nucléaires, la Cour note que des doutes ont parfois été exprimés sur ce
point, au motif que les principes et règles en question se sont développés
avant l’mvention des armes nucléaires et que les conférences de Genève
de 1949 et de 1974-1977, qui ont adopté, respectivement, les quatre
conventions de Genève de 1949 et les deux protocoles additionnels y rela-
tifs, n’ont pas spécifiquement traité des armes nucléaires. Ce point de vue
est toutefois très minoritaire. De l’avis de la grande majorité des Etats et
de la doctrine, il ne fait aucun doute que le droit humanitaire s’applique
aux armes nucléaires.

86. La Cour partage cet avis. Certes les armes nucléaires ont été
inventées après l'apparition de la plupart des principes et règles du droit
humanitaire applicable dans les conflits armés, les conférences de 1949 et
de 1974-1977 n’ont pas traité de ces armes et celles-ci sont différentes des
armes classiques tant sur le plan qualitatif que sur le plan quantitatif. On
ne peut cependant en conclure que les principes et règles établis du droit
humanitaire applicable dans les conflits armés ne s’appliquent pas aux
armes nucléaires. Une telle conclusion méconnaîtrait la nature intrinsè-
quement humanitaire des principes juridiques en jeu, qui imprègnent
tout le droit des conflits armés et s’appliquent à toutes les formes de
guerre et à toutes les armes, celles du passé, comme-celles du présent et
de l’avenir. Il est significatif à cet égard que la thèse selon laquelle les
règles du droit humanitaire ne s’appliqueraient pas aux armes nouvelles,
en raison même de leur nouveauté, n’ait pas été invoquée en l’espèce.
Tout au contraire, l'argument suivant lequel ces armes échapperaient
par leur nouveauté au droit international humanitaire a été expressé-
ment rejeté en ces termes:

«De manière générale, le droit international humanitaire s’ap-
plique à la menace ou à l’emploi d’armes nucléaires comme il s’ap-
plique à d’autres armes.

37
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 260

Le droit international humanitaire a évolué pour tenir compte des
circonstances et son application ne se limite pas aux armements du
passé. Les principes fondamentaux de ce droit demeurent: atténuer
et limiter la cruauté de la guerre pour des raisons humanitaires.»
(Nouvelle-Zélande, exposé écrit, p. 15, par. 63-64.)

Aucun des exposés présentés à la Cour n’a préconisé de quelque façon
que ce soit la liberté de recourir aux armes nucléaires en dehors de toute
contrainte humanitaire. Bien au contraire, il a été soutenu expressément
ce qui suit:

«Les restrictions imposées par les règles applicables aux conflits
armés en ce qui concerne les moyens et méthodes de guerre s’éten-
dent assurément aux armes nucléaires» (Fédération de Russie,
CR 95/29, p. 52);

«En ce qui concerne le droit coutumier de la guerre, le Royaume-
Uni a toujours admis que l’emploi d’armes nucléaires est assujetti
aux principes généraux du jus in bello» (Royaume-Uni, CR 95/34,
p. 45);
et:

«Cela fait longtemps que les Etats-Unis pensent que le droit des
conflits armés régit l’emploi d’armes nucléaires comme il régit
d’ailleurs celui d’armes classiques» (Etats-Unis d’Amérique,
CR 95/34, p. 85).

87. Enfin, la Cour voit dans la clause de Martens, qui continue indu-
bitablement d’exister et d’être applicable, la confirmation que les prin-
cipes et règles du droit humanitaire s’appliquent aux armes nucléaires.

*

88. La Cour abordera maintenant l’examen du principe de neutralité,
qui a été évoqué par certains Etats. Dans le cadre de la procédure consul-
tative engagée devant la Cour par POMS au sujet de la Licéité de l'uti-
lisation des armes nucléaires par un Etat dans un conflit armé, la situation
a été présentée comme suit par un Etat:

«Dans sa portée classique, le principe de neutralité était destiné à
prévenir l’incursion de forces belligérantes sur le territoire d’un Etat
neutre, ou bien les attaques dirigées contre les personnes ou les na-
vires d'Etats neutres. C’est ainsi que «le territoire des puissances
neutres est inviolable» (article premier de la convention V de La Haye
concernant les droits et devoirs des puissances et des personnes
neutres en cas de guerre sur terre, conclue le 18 octobre 1907); «les
belligérants sont tenus de respecter les droits souverains des puis-
sances neutres...» (article premier de la convention XIII de La Haye
concernant les droits et devoirs des puissances neutres en cas de
guerre maritime, conclue le 18 octobre 1907); «les Etats neutres ont

38
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 261

le même intérêt à ce que leurs droits soient respectés par les belligé-
rants...» (préambule a la convention concernant la neutralité mari-
time, conclue le 20 février 1928). Il est évident, cependant, que le
principe de neutralité s'applique avec une force égale aux incursions
transfrontières de forces armées et aux dommages transfrontières
causés à un Etat neutre par l’utilisation d’une arme dans un Etat bel-
ligérant.» (Nauru, exposé écrit (I), p. 35, IV E.)

Le principe ainsi circonscrit est présenté comme un élément établi du
droit international coutumier.

89. La Cour estime que, comme dans le cas des principes du droit
humanitaire applicable dans les conflits armés, le droit international ne
laisse aucun doute quant au fait que le principe de neutralité — quel
qu'en soit le contenu —, qui a un caractère fondamental analogue à celui
des principes et règles humanitaires, s’applique (sous réserve des disposi-
tions pertinentes de la Charte des Nations Unies) à tous les conflits armés
internationaux, quel que soit le type d’arme utilisé.

*

90. Si l’applicabilité aux armes nucléaires des principes et règles du
droit humanitaire ainsi que du principe de neutralité n’est guère contes-
tée, les conséquences qu’il y a lieu de tirer de cette applicabilité sont en
revanche controversées.

91. Selon un point de vue, le fait que le recours aux armes nucléaires
soit régi par le droit des conflits armés ne signifie pas nécessairement qu’il
soit interdit en tant que tel. Comme un Etat l’a dit devant la Cour:

«A supposer que l’emploi d'armes nucléaires par un Etat réponde
aux exigences de la légitime défense, encore faut-il considérer s’il res-
pecte les principes fondamentaux du droit des conflits armés régis-
sant la conduite des hostilités» (Royaume-Uni, exposé écrit, p. 40,
par. 3.44);

«la licéité de l’utilisation d’armes nucléaires doit donc s’apprécier au
regard des principes applicables du droit international concernant l’em-
ploi de la force et la conduite des hostilités, comme c’est le cas pour
les autres méthodes et moyens de guerre» (ibid., p. 75, par. 4.2, 3);

et

«en réalité, les armes nucléaires peuvent être utilisées dans une
large variété de circonstances, avec des résultats très différents du
point de vue des pertes civiles probables. Dans certains cas, tel
lemploi d’une arme nucléaire de faible puissance contre des navires
de guerre en haute mer ou sur des troupes dans une région à la
population très clairsemée, il est possible d’envisager une attaque
nucléaire produisant relativement peu de pertes civiles. Il n’est abso-
lument pas exact que toute utilisation d’armes nucléaires contre un

39
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 262

objectif militaire s’accompagnerait inévitablement de très lourdes
pertes civiles.» (Royaume-Uni, exposé écrit, p. 53, par. 3.70; voir
également Etats-Unis d’Amérique, CR 95/34, p. 89-90.)

92. Selon un autre point de vue, le recours aux armes nucléaires ne
pourrait en aucun cas être compatible avec les principes et règles du droit
humanitaire, et est donc interdit. Dans le cas où elles seraient employées,
les armes nucléaires seraient en toute hypothèse dans l’incapacité de faire
la distinction entre population civile et combattants ou entre biens de
caractère civil et objectifs militaires, et leurs effets, largement incontrô-
lables, ne pourraient être restreints, ni dans le temps ni dans l’espace, à des
cibles militaires légitimes. Ces armes tueraient et détruiraient d’une façon
nécessairement indiscriminée du fait du souffle, de la chaleur et du rayon-
nement provoqués par l’explosion nucléaire et des effets induits de celle-
ci; et le nombre de victimes qui s’ensuivrait serait énorme. L'utilisation de
larme nucléaire serait donc prohibée en toute circonstance, et cela même
en l’absence d’une interdiction conventionnelle explicite. C’est précisé-
ment en s’appuyant sur cette idée que certains Etats ont indiqué à la Cour
que les armes nucléaires sont par leur nature illicites au regard du droit
international coutumier, en vertu du principe fondamental d'humanité.

93. Une opinion analogue a été exprimée pour ce qui est des effets du
principe de neutralité. Il a ainsi été soutenu par certains que ce principe,
comme les principes et règles du droit humanitaire, prohiberait l’emploi
d’une arme dont les effets ne pourraient étre limités en toute certitude
aux territoires des Etats en conflit.

94. La Cour relévera qu’aucun des Etats qui soutiennent qu’il serait
licite d’utiliser des armes nucléaires dans certaines circonstances, et notam-
ment d’utiliser «proprement» des armes nucléaires plus petites, de faible
puissance ou tactiques, n’a indiqué quelles seraient — à supposer que cet
emploi limité soit réellement possible — les circonstances précises justi-
fiant un tel emploi, ni démontré que cet emploi limité ne conduirait pas à
une escalade vers un recours généralisé aux armes nucléaires de forte
puissance. En l’état, la Cour n’estime pas disposer des bases nécessaires
pour pouvoir se prononcer sur le bien-fondé de cette thèse.

95. La Cour ne peut davantage se prononcer sur le bien-fondé de la
thèse selon laquelle le recours aux armes nucléaires serait illicite en toute
circonstance du fait de l’incompatibilité inhérente et totale de ces armes
avec le droit applicable dans les conflits armés. Certes, comme la Cour Pa
déjà indiqué, les principes et règles du droit applicable dans les conflits
armés — qui reposent essentiellement sur le principe primordial d’huma-
nité — soumettent la conduite des hostilités armées à un certain nombre
d’exigences strictes. Ainsi, les méthodes et moyens de guerre qui ne per-
mettraient pas de distinguer entre cibles civiles et cibles militaires, ou qui
auraient pour effet de causer des souffrances inutiles aux combattants,
sont interdits. Eu égard aux caractéristiques uniques des armes nucléaires
auxquelles la Cour s’est référée ci-dessus, l’utilisation de ces armes n’appa-
raît effectivement guère conciliable avec le respect de telles exigences. Néan-

40
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 263

moins, la Cour considére qu’elle ne dispose pas des éléments suffisants
pour pouvoir conclure avec certitude que l’emploi d’armes nucléaires
serait nécessairement contraire aux principes et régles du droit applicable
dans les conflits armés en toute circonstance.

96. La Cour ne saurait au demeurant perdre de vue le droit fondamen-
tal qu’a tout Etat à la survie, et donc le droit qu’il a de recourir à la légi-
time défense, conformément à l’article 51 de la Charte, lorsque cette
survie est en cause.

Elle ne peut davantage ignorer la pratique dénommée «politique de
dissuasion» à laquelle une partie appréciable de la communauté interna-
tionale a adhéré pendant des années. La Cour note aussi les réserves que
certains Etats dotés d’armes nucléaires ont apportées aux engagements
qu’ils ont pris, en vertu, notamment, des protocoles aux traités de Tlate-
lolco et de Rarotonga, ainsi que des déclarations faites par eux dans le
cadre de la prorogation du traité sur la non-prolifération des armes
nucléaires, de ne pas recourir à ces armes.

97. En conséquence, au vu de l’état actuel du droit international pris
dans son ensemble, tel qu’elle l’a examiné ci-dessus, ainsi que des élé-
ments de fait à sa disposition, la Cour est amenée à constater qu’elle ne
saurait conclure de façon définitive à la licéité ou à l’illicéité de l’emploi
d’armes nucléaires par un Etat dans une circonstance extrême de légitime
défense dans laquelle sa survie même serait en cause.

98. Compte tenu des questions éminemment difficiles que soulève
Papplication à l’arme nucléaire du droit relatif à l'emploi de la force, et
surtout du droit applicable dans les conflits armés, la Cour estime devoir
examiner maintenant un autre aspect de la question posée, dans un
contexte plus large.

À terme, le droit international et avec lui la stabilité de l’ordre inter-
national qu’il a pour vocation de régir ne peuvent que souffrir des diver-
gences de vues qui subsistent aujourd’hui quant au statut juridique d’une
arme aussi meurtrière que l’arme nucléaire. Il s’avere par conséquent
important de mettre fin à cet état de choses: le désarmement nucléaire
complet promis de longue date se présente comme le moyen privilégié de
parvenir à ce résultat.

99. La Cour mesure dans ces circonstances toute l’importance de la
consécration par l’article VI du traité sur la non-prolifération des armes
nucléaires d’une obligation de négocier de bonne foi un désarmement
nucléaire. Cette disposition est ainsi libellée:

«Chacune des parties au traité s’engage à poursuivre de bonne foi
des négociations sur des mesures efficaces relatives à la cessation de
la course aux armements nucléaires à une date rapprochée et au
désarmement nucléaire et sur un traité de désarmement général et
complet sous un contrôle international strict et efficace. »

Al
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 264

La portée juridique de l’obligation considérée dépasse celle d’une simple
obligation de comportement; l’obligation en cause ici est celle de parvenir
à un résultat précis — le désarmement nucléaire dans tous ses aspects —
par l’adoption d’un comportement déterminé, à savoir la poursuite de
bonne foi de négociations en la matière.

100. Cette double obligation de négocier et de conclure concerne for-
mellement les cent quatre-vingt-deux Etats parties au traité sur la non-
prolifération des armes nucléaires, c’est-à-dire la très grande majorité de
la communauté internationale.

C’est d’ailleurs pratiquement l’ensemble de cette communauté qui a
paru concernée lorsqu’à diverses reprises des résolutions de l’Assemblée
générale des Nations Unies concernant le désarmement nucléaire ont été
adoptées à l’unanimité. De fait, toute recherche réaliste d’un désarme-
ment général et complet, en particulier nucléaire, nécessite la coopération
de tous les Etats.

101. Déjà, la toute première résolution de l’Assemblée générale,
adoptée à l’unanimité le 24 janvier 1946 à la session de Londres, portait
création d’une commission dont l’un des mandats consistait à présenter
des propositions en vue notamment d’«éliminer, des armements natio-
naux, les armes atomiques et toutes autres armes importantes permettant
des destructions massives». Dans un grand nombre de résolutions ulté-
rieures, l’Assemblée générale a réaffirmé la nécessité de ce désarmement
nucléaire. Ainsi, dans sa résolution 808 A (IX) du 4 novembre 1954,
adoptée également à l'unanimité, elle a estimé

«qu’un nouvel effort [devait] être fait en vue d’aboutir à un accord
sur des propositions complètes et coordonnées qui seraient incorpo-
rées dans un projet de convention internationale sur le désarmement
prévoyant: … b) L’interdiction complète de l’utilisation et de la
fabrication des armes nucléaires et des armes de destruction massive
de toute sorte, ainsi que la transformation à des fins pacifiques des
stocks d’armes nucléaires existants.»

La même conviction a été exprimée en dehors du cadre des Nations
Unies dans divers instruments.

102. L'obligation exprimée à l’article VI du traité sur la non-proliféra-
tion des armes nucléaires inclut sa propre exécution conformément au
principe de bonne foi. Ce principe de base est énoncé à l’article 2, para-
graphe 2, de la Charte. Il a été reflété dans la déclaration sur les relations
amicales entre Etats (résolution 2625 (XXV) du 24 octobre 1970) ainsi
que dans l'acte final de la conférence d’Helsinki du 1% août 1975; il a
aussi été incorporé à l’article 26 de la convention de Vienne sur le droit
des traités du 23 mai 1969, aux termes duquel «[t]out traité en vigueur lie
les parties et doit être exécuté par elles de bonne foi».

La Cour n’a pas non plus manqué d’évoquer ledit principe en ces termes:

«L’un des principes de base qui président à la création et à l’exé-

42
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 265

cution d’obligations juridiques, quelle qu’en soit la source, est celui
de la bonne foi. La confiance réciproque est une condition inhérente
de la coopération internationale, surtout à une époque où, dans bien
des domaines, cette coopération est de plus en plus indispensable. »
(Essais nucléaires (Australie c. France), arrêt, C.J. Recueil 1974,
p. 268, par. 46.)

103. Dans sa résolution 984 (1995) en date du 11 avril 1995, le Conseil
de sécurité a tenu à réaffirmer qu'il était «nécessaire que tous les Etats
parties au traité sur la non-prolifération des armes nucléaires s’acquittent
pleinement de toutes leurs obligations» et a exhorté

«tous les Etats à poursuivre de bonne foi, comme il est stipulé à
Particle VI du traité sur la non-prolifération des armes nucléaires,
des négociations sur des mesures efficaces relatives au désarmement
nucléaire et sur un traité de désarmement général et complet sous un
contrôle international strict et efficace, qui demeure un objectif uni-
versel».

L'importance de l’exécution de l'obligation exprimée à l’article VI du
traité sur la non-prolifération des armes nucléaires a aussi été réaffirmée
dans le document final de la conférence des parties au traité sur la non-
prolifération des armes nucléaires chargée d’examiner le traité et la ques-
tion de sa prorogation, qui s’est tenue du 17 avril au 12 mai 1995.

De avis de la Cour, il s’agit là indubitablement d’un objectif qui demeure
vital pour l’ensemble de la communauté internationale aujourd’hui.

x * x

104. Au terme du présent avis, la Cour tient 4 souligner que sa réponse
à la question qui lui a été posée par l’Assemblée générale repose sur
l’ensemble des motifs qu'elle a exposés ci-dessus (paragraphes 20 à 103),
lesquels doivent être lus à la lumière les uns des autres. Certains de ces
motifs ne sont pas de nature à faire l’objet de conclusions formelles dans
le paragraphe final de l’avis; ils n’en gardent pas moins, aux yeux de la
Cour, toute leur importance.

105. Par ces motifs,

La Cour,
1) Par treize voix contre une,

Décide de donner suite a la demande d’avis consultatif;

pour: M. Bedjaoui, Président; M. Schwebel, Vice-Président; MM. Guil-
laume, Shahabuddeen, Weeramantry, Ranjeva, Herczegh, Shi, Fleisch-
hauer, Koroma, Vereshchetin, Ferrari Bravo, M" Higgins, juges ;

CONTRE: M. Oda, juge;

43
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 266

2) Répond de la manière suivante à la question posée par l’Assemblée
generale:

A. A Punanimité,

Ni le droit international coutumier ni le droit international
conventionnel n’autorisent spécifiquement la menace ou l’emploi
d’armes nucléaires;

B. Par onze voix contre trois,

Ni le droit international coutumier ni le droit international
conventionnel ne comportent d’interdiction complète et universelle
de la menace ou de l'emploi des armes nucléaires en tant que telles:

pour: M. Bedjaoui, Président; M. Schwebel, Vice-Président; MM. Oda,
Guillaume, Ranjeva, Herezegh, Shi, Fleischhauer, Vereshchetin, Fer-
rari Bravo, M°® Higgins, juges;

CONTRE: MM. Shahabuddeen, Weeramantry, Koroma, juges;

C. A Punanimité,

Est illicite la menace ou l'emploi de la force au moyen d’armes
nucléaires qui serait contraire à l’article 2, paragraphe 4, de la
Charte des Nations Unies et qui ne satisferait pas à toutes les pres-
criptions de son article 51;

D. A l’unanimité,

La menace ou l’emploi d’armes nucléaires devrait aussi être com-
patible avec les exigences du droit international applicable dans les
conflits armés, spécialement celles des principes et régles du droit
international humanitaire, ainsi qu’avec les obligations particuliéres
en vertu des traités et autres engagements qui ont expressément trait
aux armes nucléaires;

E. Par sept voix contre sept, par la voix prépondérante du Président,

Il ressort des exigences susmentionnées que la menace ou l'emploi
d’armes nucléaires serait généralement contraire aux règles du droit
international applicable dans les conflits armés, et spécialement aux
principes et règles du droit humanitaire:

Au vu de Pétat actuel du droit international, ainsi que des élé-
ments de fait dont elle dispose, la Cour ne peut cependant conclure
de façon définitive que la menace ou l’emploi d’armes nucléaires
serait licite ou illicite dans une circonstance extrême de légitime
défense dans laquelle la survie même d’un Etat serait en cause;

pour: M. Bedjaoui, Président; MM. Ranjeva, Herczegh, Shi, Fleisch-
hauer, Vereshchetin, Ferrari Bravo, juges;

CONTRE : M. Schwebel, Vice-Président; MM. Oda, Guillaume, Shahabud-
deen, Weeramantry, Koroma, M™* Higgins, juges ;

44
MENACE QU EMPLOI D’ARMES NUCLÉAIRES (AVIS CONSULTATIF) 267

F. A Punanimité,

Il existe une obligation de poursuivre de bonne foi et de mener à
terme des négociations conduisant au désarmement nucléaire dans
tous ses aspects, sous un contrôle international strict et efficace.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le huit juillet mil neuf cent quatre-vingt-seize, en deux
exemplaires, dont l’un restera déposé aux archives de la Cour et l’autre
sera transmis au Secrétaire général de l'Organisation des Nations Unies.

Le Président,
(Signé) Mohammed Brpjaout.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. Bepsaout, Président, et MM. HERCZEGH, SHI, VERESHCHETIN et
FERRARI BRAVO, juges, joignent des déclarations à l’avis consultatif.

MM. GUILLAUME, RANJEVA et FLEISCHHAUER, juges, joignent à l’avis
consultatif les exposés de leur opinion individuelle.

M. SCHWEBEL, Vice-Président, et MM. ODA, SHAHABUDDEEN, WEERA-
MANTRY, KoroMA et M HiGGins, juges, joignent à l'avis consultatif les
exposés de leur opinion dissidente.

(Paraphé) M.B.
(Paraphé) E.V.O.

45
